Exhibit 10.1

 

 

LOAN AGREEMENT

 

By and Between

 

FC INVESTMENT HOLDINGS CORPORATION,

A Texas corporation,

 

And

 

FIRSTCITY FINANCIAL CORPORATION,

A Delaware corporation,

 

And

 

THE FIRST NATIONAL BANK OF CENTRAL TEXAS,

A national banking association

 

Dated May 16, 2012

 

--------------------------------------------------------------------------------


 

Table of Contents

 

DEFINITION OF TERMS

1

Section 1.01

Certain Definitions

1

 

 

 

REVOLVING LOAN

10

Section 2.01

Loan

10

Section 2.02

Note

10

Section 2.03

Use of Proceeds of Loan

11

Section 2.04

Deposit of Revolving Loan Proceeds

11

 

 

 

PAYMENTS

12

Section 3.01

Payments

12

Section 3.02

Deposit of Net Cash Flow

12

 

 

 

COLLATERAL

12

Section 4.01

Collateral

12

Section 4.02

Assignments

13

Section 4.03

Offset

13

Section 4.04

Excluded Entities

13

 

 

 

CONDITIONS TO ADVANCES

14

Section 5.01

Conditions Precedent to Lending

14

(a)

Representations and Warranties; No Event of Default

14

(b)

Documents to be Delivered Upon Execution of this Agreement

14

(c)

Advances to Acquire Pledged Loans

16

(d)

Advances to Acquire Equity Interest

18

(e)

Advances For Working Capital

20

(f)

Lending Limit; Participations

21

 

 

REPRESENTATIONS AND WARRANTIES OF BORROWER AND GUARANTOR

21

Section 6.01

Authority and Qualification

21

Section 6.02

Financial Statements of Borrower and Guarantor; Net Cash Flow and NPEV Exhibits

22

Section 6.03

Default

22

Section 6.04

Compliance with Laws and Material Agreements

22

Section 6.05

Litigation and Judgments

22

Section 6.06

Ownership of Properties; Liens

23

Section 6.07

Taxes

23

Section 6.08

Enforceability

23

Section 6.09

Corporate Structure

23

Section 6.10

Pledged Loans

23

Section 6.11

Pledged Equity Interests

25

Section 6.12

FC Diversified Subsidiary Asset Pools

25

 

 

 

AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR

25

Section 7.01

Financial Statements of Borrower and Guarantors

25

Section 7.02

Performance of Obligations

26

Section 7.03

Preservation of Existence in Franchises and Conduct of Business

26

Section 7.04

Maintenance of Properties

26

Section 7.05

Payment of Taxes and Other Charges

26

Section 7.06

Insurance

27

 

i

--------------------------------------------------------------------------------


 

Section 7.07

Maintenance of Books and Records

27

Section 7.08

Inspection of Properties, Books and Records

27

Section 7.09

Compliance With Laws

27

Section 7.10

Notice of Litigation, Material Adverse Changes, and Events of Default

28

Section 7.11

Further Assurances

28

Section 7.12

Pledged Loan and Asset Pool Loan Report; Waterfall Certificate

28

Section 7.13

Servicer

29

Section 7.14

Servicing of Assets

29

Section 7.15

Maintenance of Representations and Warranties

29

Section 7.16

Financial Covenants

29

Section 7.17

Activities of FC Diversified Subsidiaries and FC Portfolio Subsidiaries

30

Section 7.18

Fees

30

Section 7.19

Notice of Modification of Rolling NPV for Distressed Assets; Reserves Related to
Acquistion of Distressed Assets

31

Section 7.20

Protective Advance Report

31

Section 7.21

Control Agreement

31

Section 7.22

General Covenant

31

 

 

 

NEGATIVE COVENANTS OF BORROWER AND GUARANTOR

32

Section 8.01

Additional Debt

32

Section 8.02

Liens

33

Section 8.03

Sales of Assets, Acquisitions, and Dissolutions

33

Section 8.04

Guarantor of Indebtedness

33

Section 8.05

Change of Name, Reorganization, Stock Transactions

33

Section 8.06

Additional Information

34

Section 8.07

Margin Stock

34

Section 8.08

Collateral Value

34

Section 8.09

Amendment to Constituent Documents

34

Section 8.10

Pledging of Membership Interests in FC Diversified Subsidiary or FC Portfolio
Subsidiary

34

Section 8.11

General Covenant

34

 

 

 

DEFAULT

 

35

Section 9.01

Events of Default

35

Section 9.02

Remedies Upon Default

36

Section 9.03

Additional Remedies

36

 

 

 

MISCELLANEOUS

37

Section 10.01

Waiver

37

Section 10.02

Benefit

37

Section 10.03

Survival of Representations and Warranties

37

Section 10.04

Notices

37

Section 10.05

Maximum Interest Rate

38

Section 10.06

Expenses

38

Section 10.07

Choice of Law and Venue; Submission to Jurisdiction; Service of Process

38

Section 10.08

Counterparts

39

Section 10.09

Severability

39

Section 10.10

Effect of Waiver

39

Section 10.11

Waiver of Jury Trial

39

Section 10.12

Indemnity

39

Section 10.13

Non-Application of Chapter 346 of Texas Finance Code

40

Section 10.14

Participations

40

Section 10.15

USA PATRIOT Act

41

Section 10.16

Confidentiality

41

Section 10.17

Assignment by Bank; Addition of Lenders

41

Section 10.18

NON-COVERED ENTITIES

42

Section 10.19

DTPA Waiver

42

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”), dated May 16, 2012 (the “Effective
Date”), by and between FC Investment Holdings Corporation, a Texas corporation
(the “Borrower”) with a mailing address of P.O. Box 8216, Waco, Texas 76714,
FirstCity Financial Corporation, a Delaware corporation (the “Guarantor”), with
a mailing address of P.O. Box 8216, Waco, Texas 76714, and The First National
Bank of Central Texas, a national banking association (the “Bank”) with a
mailing address of 1835 N. Valley Mills Drive, Waco, Texas 76710.

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Guarantor have requested that the Bank make a loan or
loans to Borrower, to be guaranteed by Guarantor, and the Bank is willing to
make such loan or loans on the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITION OF TERMS

 

Section 1.01         Certain Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings indicated below:

 

“Advance” or “Advances” shall mean the disbursement or disbursements of a sum or
sums loaned or to be loaned by the Bank to Borrower pursuant to this Agreement.

 

“Aggregate Undistributed Funds” shall mean, on any date of determination, the
sum of the amounts determined by multiplying (i) the FC Percentage of each FC
Diversified Subsidiary (and in the case of a FC Diversified Subsidiary that has
different ownership or distribution percentage interests for each Asset Pool
investment, shall mean the FC Percentage with respect to each Asset Pool owned
by that FC Diversified Subsidiary) and each FC Portfolio Subsidiary (and any REO
Affiliate of any such entity), as applicable, times (ii) the amount of funds
held by such entity (and where appropriate as to each Asset Pool) which are not
(w) held in a lockbox account, (x) held by such entity for the payment of
operating expenses due within the next 90 days, or (z) funds held for payment of
Portfolio Protection Expenses of any FC Diversified Subsidiary or FC Portfolio
Subsidiary.

 

“Asset Net Cash Flow” shall mean all funds of every type and nature to be
received or received by a FC Diversified Subsidiary, FC Portfolio Subsidiary (or
REO Affiliate of any such entity), or the Servicer with respect to a Distressed
Asset reduced by expenses incurred related to the collection of the Distressed
Asset, including, without limiting the generality of the foregoing: (a) all
interest, principal, and other payments and collections received on or with
respect to the Distressed Asset which are to be applied to the balance of the
Distressed Asset, (b) all Net Operating Income from any related REO Property,
(c) all Net Sales Proceeds from the sales of any related REO Property related to
the Distressed Asset, and (d) all other payments or collections related to the
settlement of the Distressed Asset, any other collections related to the
Distressed Asset (including pursuant to foreclosure or other legal proceedings
against an

 

1

--------------------------------------------------------------------------------


 

account debtor or any guarantor), all proceeds received in connection with any
such payment and/or collection of the Distressed Asset (whether from the account
debtor, a guarantor, pursuant to foreclosure, or otherwise) in each case, less
reasonable and customary costs of collection actually paid to unrelated third
parties.

 

“Asset Pool” shall mean a pool of one or more Distressed Assets owned by a FC
Diversified Subsidiary or a FC Portfolio Subsidiary.

 

“Asset Pool Loan” shall mean the loans in each Asset Pool owned by a FC
Diversified Subsidiary.

 

“Assignment” shall mean as to each Pledged Loan, a separate assignment dated as
of the Effective Date from the FC Portfolio Subsidiary to the Bank in such form
and content as the Bank may reasonably require whereby such FC Portfolio
Subsidiary assigns the Pledged Loan and all liens securing payment of such
Pledged Loan and all material documents evidencing, securing or executed or
delivered in connection with such Pledged Loan to the Bank for the benefit of
the Bank to secure the Obligations.

 

“Borrower Control Account” shall mean a money market account of Borrower with
the Bank, Account Number                  , which account shall only be
accessible by the Bank.

 

“Borrower Operating Account” shall mean a demand deposit account of Borrower
with the Bank, Account Number                  .

 

“Business Day” shall mean any day on which the Bank is open for the conduct of
general banking business.

 

“Change of Control” means any one of the following events occur-

 

(1)           Merger: Any of the FC Entities merges into or consolidates with
another entity, or merges another entity into itself, and as a result less than
a majority of the combined voting power of the resulting entity immediately
after the merger or consolidation is held by the Guarantor, Borrower or persons
who were equity owners of such FC Entity immediately before the merger or
consolidation, or

 

(2)           Acquisition of Significant Share Ownership: After the date of this
Agreement a person or entity becomes or persons or entities acting in concert
become the beneficial owner of 25% or more of a class of any FC Entity’s voting
equity interest; provided that with respect to the beneficial ownership of
Guarantor immediately prior to such acquisition such persons or entities were
not direct or indirect beneficial owners of twenty-five percent (25%) or more of
the outstanding common stock of the Guarantor, and further provided that, no
such change in the beneficial ownership of Guarantor of less than 50% or more of
a class of any FC Entity’s voting equity interest shall constitute a Change of
Control unless following such acquisition there has been a change in the
composition of the Board of Directors of the Guarantor (the “Board”) such that
the individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board, provided, however, for purposes
of this provision, that any individual who becomes a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
Guarantor’s stockholders, was approved by individuals who are members of the
Board (i) who constituted at least a majority of the members of the Board who
elected or nominated for election such individual to be a member of the Board
(such nominating members of the Board being the independent directors of the
Board or the nominations committee comprised solely of independent directors)
and (ii) who were also members of the Incumbent Board (or deemed to be such
pursuant to this

 

2

--------------------------------------------------------------------------------


 

proviso) shall be considered as though such individual were a member of the
Incumbent Board: but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-12(c) of Regulation 14A
promulgated under the Exchange Act, including any successor to such rule) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board, or as a result of any merger or consolidation
with the Guarantor shall not be so considered as a member of the Incumbent
Board.  A person or entity shall be considered a beneficial owner of voting
securities if the person or entity has or shares voting power over the equity
interest, including the power to vote or to direct the voting of the equity
interest, or investment power, including the power to dispose or to direct the
disposition of the equity interests, whether voting power, investment power, or
both are held directly or indirectly or arise by contract, arrangement,
understanding, relationship, or otherwise. Persons or entities shall be
considered to be acting in concert and therefore to be beneficial owners of an
FC Entity’s voting equity interests if they agree to act together for the
purpose of acquiring, holding, voting, or disposing of the equity interests, or

 

(3)           Sale of Assets: Any FC Entity (other than a FC Diversified
Subsidiary or FC Portfolio Subsidiary acting in the ordinary course of its
business) sells to a third party all or substantially all of its assets.

 

“Charges” shall mean all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received, or reserved by Bank in connection with
the transactions relating to this Agreement or the Loan Papers, which are
treated as interest under applicable law.

 

“Code” shall have the meaning assigned to in Section 9.01(d).

 

“Collateral” shall have the meaning assigned to it in Section 4.01.

 

“Collateral Documents” shall mean the security agreements, deeds of trust,
mortgages, pledges, collateral assignments, guaranties, financing statements,
letters of credit and other documents or instruments which provide security for
the payment of the Note, and any renewal, extension, substitution or
modification of the Note.

 

“Custodial Agreement” shall mean, with respect to FC Portfolio Holdings LLC and
each FC Portfolio Subsidiary, that certain Custodial Agreement between FC
Portfolio Holdings LLC or the FC Portfolio Subsidiary and the Bank, FirstCity
Servicing Corporation, a Texas corporation, and Custodian, in a form acceptable
to the Bank, and all amendments, modifications or substitutions thereof.
Custodial Agreements refers to all of the Custodial Agreements entered into with
respect to Pledged Loans.

 

“Custodian” shall mean U. S. Bank National Association, or any successor
custodian acceptable to Bank.

 

“Debt” shall mean (i) all indebtedness whether or not represented by bonds,
debentures, notes or other securities, for the repayment of money borrowed, (ii)
all deferred indebtedness for the payment of the purchase price of property or
assets purchased, (iii) all indebtedness under any lease which, under generally
accepted accounting principles, is required to be capitalized for balance sheet
purposes, (iv) all guaranties, endorsements, assumptions or other contingent
obligations, in respect of, or to purchase or otherwise acquire, indebtedness of
others, and (v) all indebtedness secured by any mortgage, pledge, security
interest or lien existing on property owned, subject to such mortgage, pledge,
security interest or lien, whether or not the indebtedness secured thereby shall
have been assumed by the owner thereof.

 

“Default” or “Event of Default” shall mean the occurrence of any such event set
forth in Article

 

3

--------------------------------------------------------------------------------


 

IX hereof.

 

“Distressed Asset” shall mean any loan or asset acquired or owned by a FC
Diversified Subsidiary or a FC Portfolio Subsidiary, whether or not such loan or
asset is impaired or distressed including, without limitation, REO Property, an
REO Affiliate and a note executed by an REO Affiliate.

 

“Distribution Date” shall have the meaning assigned to it in Section 2.02(b).

 

“DTPA” shall mean the Deceptive Trade Practices — Consumer Protection Act,
Section 17.41 et. seq. Business & Commerce Code, a law that gives consumers
special rights and protections, as discussed in Section 10.19 herein.

 

“Escrow Payments” shall mean any tax or insurance payments or other deposits
made by the obligor of a Pledged Loan for specific purposes and which are not
available for application to the balance of the Pledged Loan, including, without
limitation, interest reserves, deferred maintenance deposits or reserves, or
insurance proceeds that are contractually required to be used for repair or
rebuilding the collateral, received with respect to a Pledged Loan.

 

“Excluded Entity” shall mean an entity listed on Exhibit B-3 and such additional
entities which are added to such Exhibit B-3 from time by time by an amendment
and restatement of such Exhibit B-3 executed by Bank and Borrower as set forth
in Section 4.04 or otherwise by agreement of Bank and Borrower.

 

“FC Diversified Subsidiary” shall mean (i) any FC Imperial Subsidiary, and (ii)
any limited liability company or other entity in which FC Diversified Holdings
LLC or a wholly-owned subsidiary of FC Diversified Holdings LLC (including,
without limitation, FC Highway 6 Holdings LLC) owns at least a 5.0% interest in
all equity interests of such entity and in which another party approved in
writing by the Bank owns all of the remaining equity interests in such entity;
provided that no Excluded Entity or REO Affiliate shall be a FC Diversified
Subsidiary.

 

“FC Entities” shall mean Borrower, Guarantor, FC Diversified Holdings LLC,
FirstCity Servicing Corporation, FC Highway 6 Holdings LLC, FC Imperial Holdings
LLC, FC Portfolio Holdings LLC, each FC Portfolio Subsidiary and each FC
Diversified Subsidiary collectively, and “FC Entity” refers to any of the FC
Entities.

 

“FC Imperial Subsidiary” shall mean the Texas limited liability companies
identified on Exhibit B-1 in which FC Imperial Holdings LLC owns the equity
interest of each such limited liability company identified on Exhibit B-1 and in
which Varde owns all of the remaining equity interests in such limited liability
company identified on Exhibit B-1, and any additional limited liability
companies or other entities which are formed after the Effective Date in which
FC Imperial Holdings LLC owns not less than 5% of the equity interest of each
such other entity and in which Varde owns all of the remaining equity interests
in such other entity and which will be identified in an amended Exhibit B-1
executed by Bank and Borrower, and provided that no Excluded Entity or REO
Affiliate shall be a FC Imperial Subsidiary.

 

“FC Percentage” shall mean (x) with respect to any FC Portfolio Subsidiary shall
mean 100%, (y) with respect to any FC Diversified Subsidiary shall mean the
percentage of outstanding limited liability company interests of such entity
owned directly or indirectly by Borrower, and in the case of a FC Diversified
Subsidiary that has different ownership or distribution percentage interests for
each Asset Pool investment, shall mean with respect to any Asset Pool owned by
that FC Diversified Subsidiary, the percentage interest owned by and as to which
distributions are made to that FC Diversified Subsidiary with respect to such
Asset Pool.

 

4

--------------------------------------------------------------------------------


 

“FC Portfolio Subsidiary” shall mean a wholly-owned subsidiary of FC Portfolio
Holdings LLC formed to acquire Pledged Loans; provided that no Excluded Entity
or REO Affiliate shall be a FC Portfolio Subsidiary.

 

“Governmental Authority” shall mean any nation or government, any state or
political subdivision thereof, any agency, authority, regulatory body, bureau,
central bank, commission, department or instrumentality of any of the foregoing
or any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Gross Income” shall mean all cash receipts (exclusive of tenant security
deposits) of whatever kind from any REO Property, including rents,
reimbursements from tenants for Operating Expenses and other revenues.

 

“Incidental Equity Interests” shall mean any equity interest in a Person
acquired by a FC Diversified Subsidiary or FC Portfolio Subsidiary (or a
subsidiary formed by such Person for the purpose of acquiring title to any such
entity) in settlement or collection of a Distressed Asset if such equity
interest so acquired (i) constitutes an equity interest in a Person engaged in a
business unrelated to the business of the FC Entities; and (ii) has a value of
less than $500,000.

 

“Loan Papers” shall mean this Agreement and all documents executed in connection
with or pursuant to or contemplated by this Agreement, whether executed prior to
or contemporaneously herewith, or subsequent to the execution hereof, including,
without limitation, the Note, the Collateral Documents, the Custodial
Agreements, the Services Agreements and all other security agreements, pledge
agreement, deeds of trust, collateral assignments, guaranties, documents,
agreements, and other instruments contemplated hereby, executed pursuant hereto,
or in connection herewith.

 

“Lock-Box Account” shall mean, as to each FC Portfolio Subsidiary, the meaning
assigned to it in the Services Agreement to which that FC Portfolio Subsidiary
is a party, and as to each FC Diversified Subsidiary, the meaning assigned to it
in the services agreement between that FC Diversified Subsidiary and Servicer
(or other servicer appointed pursuant to the terms of that agreement), the terms
of which are substantially the same as the Services Agreement attached hereto as
Exhibit E, and all amendments, modifications or substitutions thereof.

 

“Maturity Date” shall have the meaning assigned to it in Section 2.02(a).

 

“Maximum Rate” shall mean the maximum lawful rate of interest which may be
contracted for, charged, taken, received, or reserved by Bank in accordance with
the applicable laws of the State of Texas (or applicable United States federal
law to the extent that such law permits Bank to contract for, charge, take,
receive, or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the transaction evidenced by
this Agreement or the Loan Papers.

 

“Net Cash Flow” shall mean Net Cash Flow from Pledged Loans, Net Cash Flow from
Pledged Equity Interests, Servicing Fees payable to Servicer under any Services
Agreement, and servicing fees payable to Servicer under any services agreement
with any FC Diversified Subsidiary.

 

“Net Cash Flow from Pledged Equity Interests” shall mean (i) all funds or
property of every type distributed by a FC Diversified Subsidiary to FC
Diversified Holdings LLC or other Parent Entity, with respect to Pledged Equity
Interests including, without limitation, amounts payable to FC Diversified
Holdings LLC or other Parent Entity with respect to its membership interest in
the FC Diversified Subsidiary and (ii) funds distributed to FC Diversified
Holdings LLC or other Parent Entity which are

 

5

--------------------------------------------------------------------------------


 

generated from any borrowing by the FC Diversified Subsidiary that utilizes an
Asset Pool as security or support for such borrowing; provided, however, Net
Cash Flow from Pledged Equity Interests shall not include any further cash flow
from the FC Diversified Subsidiary that has utilized an Asset Pool as security
or support for such borrowing other than the funds generated from such
borrowing.

 

“Net Cash Flow from Pledged Loans”  shall mean all funds of every type and
nature received with respect to the Pledged Loans, including without limitation
(i) all interest, principal, and other payments (other than Escrow Payments) and
collections received on or with respect to the Pledged Loans, (ii) all Net
Operating Income from REO Properties, (iii) all Net Sales Proceeds from sales of
REO Properties, Pledged Loans, and any other collateral for a Pledged Loan, (iv)
all Net Insurance and Condemnation Proceeds, (v) all Net Collection Proceeds,
and (vi) all interest, dividends and other earnings directly or indirectly paid
to the FC Portfolio Subsidiary on funds, accounts and investments, reduced by
(a) Servicing Fees, custodial fees and lockbox bank fees related to such Pledged
Loans paid by the FC Portfolio Subsidiary during such period, (b) prior to
Default, reasonable accounting and legal fees paid by the FC Portfolio
Subsidiary related to the operation of the FC Portfolio Subsidiary or its
related REO Affiliate, provided that such fees shall not be counted as expenses
more than once, and (c) Protective Advances or payment of expenses which would
constitute Protective Advances related to the Pledged Loans of the FC Portfolio
Subsidiary or its related REO Affiliate.

 

“Net Collection Proceeds” shall mean with respect to the (i) payment in full of
any Pledged Loan, (ii) the settlement of any Pledged Loan, or (iii) any other
collection on a Pledged Loan (including pursuant to foreclosure or other legal
proceedings against an account debtor or any guarantor), all proceeds received
in connection with such payment and/or collection (whether from the account
debtor, a guarantor, pursuant to foreclosure, or otherwise) less reasonable and
customary costs of collection actually paid to unrelated third parties.

 

“Net Insurance and Condemnation Proceeds” shall mean all insurance and
condemnation proceeds received with respect to any REO Property, Pledged Loan,
or other Collateral less reasonable and customary costs of collection actually
paid to unrelated third parties.

 

“Net Operating Income” shall mean with respect to a REO Property for any period,
such REO Property’s Gross Income for such period minus all Operating Expenses
paid during such period minus permitted lease-up expenses paid during such
period; provided that for purposes of Section 2.02, Net Operating Income shall
never be less than zero.

 

“Net Present Equity Value” or “NPEV” shall mean, with respect to any Person, the
amount determined by multiplying (x) the FC Percentage in respect of such Person
(or in the case that any such Person has differing interests in individual Asset
Pools, the FC Percentage in each Asset Pool owned by such Person) and (y) the
Net Present Value of all Distressed Assets of such Person (or each Asset Pool of
such Person), and, with respect to the Pledged Loans, the Net Present Value of
the Pledged Loans, reduced by any Reserves established by Bank from time to
time.

 

“Net Present Value” or “NPV” shall mean, as to any Pledged Loan or Asset Pool,
the net present value of all reasonably projected future collections from such
Pledged Loan or Asset Pool reduced by reasonable and necessary collection
expenses and calculated using a discount rate of 15% per annum (as such discount
rate may be adjusted from time to time by with the written approval of Bank).

 

“Net Sales Proceeds” shall mean with respect to the sale or conveyance of any
REO Property, Pledged Loan, or other Collateral, the gross proceeds of such sale
less reasonable and customary broker’s commissions and other closing costs of
the sale actually paid to unrelated third parties.

 

6

--------------------------------------------------------------------------------


 

“Note” or “Notes” shall have the meaning assigned to it in Section 2.02(a).

 

“Non-Covered Entity” shall mean each entity affiliated with FirstCity Financial
Corporation which is identified in Section 10.18 to the extent set forth in
Section 10.18.

 

“NPEV Ratio” shall mean the quotient, calculated as of the last day of the month
prior to the date of the calculation, of the following: (i) the unpaid principal
balance of the Note, divided by (ii) the Net Present Equity Value of all FC
Diversified Subsidiaries and all FC Portfolio Subsidiaries. The NPEV Ratio as of
the Effective Date, based upon the assumption that the Note is fully funded, was
24.31% as reflected on the attached Exhibit D.

 

“Obligations” shall mean all present and future obligations and indebtedness,
and all renewals and extensions thereof, or any part thereof, of Borrower to the
Bank now existing or hereafter arising including without limitation the
obligations and indebtedness of Borrower to the Bank arising pursuant to the
Loan Papers and all interest accruing thereon and attorneys fees incurred in the
enforcement or collection thereof, regardless of whether such obligations and
indebtedness are direct, indirect, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, but not limited to, the
indebtedness and obligations evidenced by this Agreement, the Note and by any
and all other Loan Papers.

 

“Operating Expenses” shall mean all reasonable and customary expenses which in
accordance with generally accepted accounting principles would be classified as
operating expenses for a similar type asset or property, legal and collection
expenses including utilities, taxes, insurance, repairs and maintenance,
janitorial and reasonable property management and leasing fees and all
reasonable and necessary expenses to preserve, protect and lease real property,
reasonable and necessary tenant improvement costs, capital improvements required
in order for real property to be leased, and expenses Borrower has reasonably
determined are necessary to protect the value of Pledged Loans; provided, that
any such costs or expenses considered to be capital expenditures under generally
accepted accounting principles in excess of $2,000,000 may not be incurred
without the prior written consent of the Bank.

 

“Original Estimated Value” shall mean Borrower’s estimate of the Asset Net Cash
Flow to be realized by any FC Diversified Subsidiary or FC Portfolio Subsidiary
as of the acquisition date of the Distressed Asset(s) from the Distressed
Asset(s) (including REO Property securing any loan of an REO Affiliate to any
such entity).  The Original Estimated Value is Borrower’s estimate of the
projected collections and expenses as of the acquisition date of an Asset Pool
related to a Distressed Asset.

 

“Parent Entity” shall mean FC Diversified Holdings LLC or any directly or
indirectly wholly-owned subsidiary of FC Diversified Holdings LLC which owns
ownership interests in a FC Diversified Subsidiary.

 

“Person”, whether or not capitalized, shall mean any individual, sole
proprietorship, partnership, limited liability partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof), and shall
include such Person’s successors and assigns.

 

“Pledged Equity Interests” shall mean (i) the equity interest owned by FC
Diversified Holdings LLC or other Parent Entity in the FC Diversified
Subsidiaries which are not FC Imperial Subsidiaries as reflected on the attached
Exhibit B-1,  (ii) the equity interest to be owned by the Parent Entity in each
newly organized FC Diversified Subsidiary which is not a FC Imperial Subsidiary
which the Parent Entity proposes to purchase with an Advance or to make a
capital contribution to an existing FC Diversified

 

7

--------------------------------------------------------------------------------


 

Subsidiary out of an Advance, (iii) the dividends, distributions and other
amounts payable with respect the membership interests in the FC Imperial
Subsidiaries identified on the attached Exhibit B-1 held by the Parent Entity
and (iv) the dividends, distributions, and other amounts payable with respect to
membership interests of a newly organized FC Imperial Subsidiary which the
Parent Entity proposes to purchase with an Advance.

 

“Pledged Files” shall mean the physical, tangible file maintained for each
Pledged Loan, as provided in Section 4.01, and such other documents and
instruments that are forwarded and held by the Custodian or Servicer as allowed
by the terms of this Agreement, any custodian agreement and any servicing
agreement.

 

“Pledged Loans” shall mean the loans purchased by FC Portfolio Holdings LLC or a
FC Portfolio Subsidiary, which Pledged Loans must be loans to borrowers residing
in the continental United States, upon which the Bank may acquire a first
priority security interest, and notes payable from an REO Affiliate to the REO
Owner.

 

“Portfolio Protection Expenses” with respect to any FC Diversified Subsidiary or
FC Portfolio Subsidiary shall mean expenses or other amounts which (w) such
entity has reasonably determined are necessary for reasonable and necessary
expenses to preserve or protect the Distressed Assets or collateral for the
Distressed Assets (including, without limitation real property owned by any REO
Affiliate), or (x) constitute reasonable and customary, necessary leasing
commissions, reasonable and necessary tenant improvement costs paid by such
entity or REO Affiliate pursuant to a written lease or capital improvements to
such property required in order for the property to be so leased, or (y) such
entity has reasonably determined are necessary to protect other Distressed
Assets securing indebtedness owed to such entity, or (z) constitute obligor
funding obligations, such expenses or other amounts to constitute Portfolio
Protection Expenses when amounts therefore are retained by such entity or REO
Affiliate or, if earlier, when such expenses or other amounts are paid.

 

“Protective Advances” shall mean an advance of funds by FC Portfolio Holdings
LLC, a FC Portfolio Subsidiary or on behalf of a FC Portfolio Subsidiary to pay
(i) an expense which in the reasonable determination of such FC Portfolio
Subsidiary is necessary to preserve and protect any foreclosed property or any
property securing payment of a Pledged Loan including, without limitation, ad
valorem taxes, environmental assessments or inspections, environmental
remediation expenses (not to exceed $100,000 for any single Pledged Loan except
as otherwise approved in writing by Bank) and insurance expense, and which the
FC Portfolio Subsidiary may have the right to add to the principal amount of
said Pledged Loan, and (ii) lease-up expenses; provided, however,
notwithstanding clauses (i) and (ii) above, the Protective Advances with respect
to any Pledged Loan shall not exceed an aggregate amount equal to the amount set
forth for such Pledged Loan in the business plan for such Pledged Loan under the
Servicing Agreement, or such greater amount as approved by the Bank.

 

“REO Affiliate” shall mean a Person, other than Borrower, or any other FC
Entity, which is a corporation, limited liability company or partnership 100% of
the equity interests (or, in the case of such an entity which is a limited
partnership, 100% of the limited partnership interest of which is owned by the
REO Owner and 100% of the interest in the general partner is owned by the REO
Owner) are owned by an REO Owner and which Person has been established solely to
acquire, from the REO Owner or a seller from which the REO Owner is acquiring
other assets, title to (and owns no assets other than) parcels of real property
(or distressed notes secured by real property for purposes of obtaining title to
real property securing such loans) in exchange for, with respect to each such
parcel, a promissory note in a principal amount reasonably determined by the REO
Owner and the REO Affiliate, secured by the REO Property; provided that no
Person shall constitute or continue to constitute an REO Affiliate if (A) such
Person acquires property from any Person other than (x) the REO Owner or a
Person from whom the REO

 

8

--------------------------------------------------------------------------------


 

Owner is acquiring other assets, or (y) in the case where it has acquired a note
from the REO Owner solely for purposes of acquiring title to the real property
securing such note, the obligor of such note; or (B) engages in any business
other than business incidental to owning and selling the parcels of real
property so acquired by such REO Affiliate.

 

“REO Owner” shall mean FC Portfolio Holdings LLC, a FC Diversified Subsidiary or
a FC Portfolio Subsidiary, which is the owner of an REO Affiliate.

 

“REO Property” shall have the meaning assigned to it in the Services Agreement.

 

“Reserve” shall mean any reserve that Bank may, from time to time, based upon
its good faith judgment, deem to be appropriate, to reduce the Net Present
Equity Value of all FC Diversified Subsidiaries and all FC Portfolio
Subsidiaries included in the calculation of the NPEV Ratio due to concerns of
Bank related to (i) the replacement or termination of the Servicer as the
servicer of any Distressed Assets, (ii) the condition, nature or value of the
Distressed Assets being acquired by the FC Diversified Subsidiary or FC
Portfolio Subsidiary, (iii) the projections of the Servicer, FC Diversified
Subsidiary or FC Portfolio Subsidiary concerning the collections to be received
or expenses to be incurred with any Distressed Assets, (iv) events, occurrences
or actions by a FC Diversified Subsidiary that would require notice to the Bank
under Articles VI VII, VIII or IX and entitles the Bank to establish Reserves,
(v) pending or threatened litigation or other proceeding before any court or
Governmental Authority with respect to any FC Entity, or (vi) any other matter
relating the Distressed Assets which in the opinion of the Bank could adversely
affect the projected collections or expenses for any Distressed Loan(s), which,
in any case, are not otherwise taken into account in determining the Net Present
Value of an Asset or the Net Present Equity Value of any of the FC Entities.

 

“Revolving Loan” shall have the meaning assigned to it in Section 2.01.

 

“Rolling Net Present Value” (or “Rolling NPV”) means a calculation which will
result in a “time-value” calculation of projected Asset Net Cash Flow.  The
Rolling NPV is based upon the Original Estimated Value of the Distressed Asset,
adjusted over time for (a) actual collections received by any FC Diversified
Subsidiary or FC Portfolio Subsidiary from a Distressed Asset from the date of
initial acquisition of the Distressed Asset, and (b) changes in projected
remaining Asset Net Cash Flow as of the date of determination of the Rolling
NPV.  In order to calculate the Rolling NPV of each Distressed Asset, the
projected Asset Net Cash Flow for each Distressed Asset is discounted at an
ascribed discount rate established by the owner of the Distressed Asset and the
servicer of the Distressed Asset, calculated as the sum of (i) the “prime rate”
as published in the Wall Street Journal and (ii) a discount margin based on the
collateral type and payment delinquency, and the actual collections are accreted
at the same ascribed discount rate.

 

“Servicer” shall mean FirstCity Servicing Corporation, a Texas corporation.

 

“Services Agreement” shall mean, with respect to each pool of Pledged Loans,
that certain Services Agreement between the FC Portfolio Subsidiary that owns
such Pledged Loans, the Bank and the Servicer, in a form acceptable to the Bank,
and all amendments, modifications or substitutions thereof.  Services Agreements
refers to all of the Services Agreements entered into with respect to Pledged
Loans.

 

“Servicing Fee” shall mean collection fees, portfolio management fees, incentive
servicing fees and other amounts payable to Servicer under (i) any Services
Agreement and (ii) any services agreement with any FC Diversified Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“Summary Waterfall Certificate” shall mean a certificate in the form attached
hereto as Exhibit J which sets forth summary information as to all distributions
made to Borrower pursuant to the Waterfall Certificates being delivered on or
about the same day as such certificate.

 

“Varde” shall mean VFC Member, LLC, a Delaware limited liability company, or a
wholly owned subsidiary of VFC Member LLC.

 

“Waterfall Certificate” in respect of any Distribution Date shall mean a
completed certificate in a form approved by Lender which sets forth information
with respect to collections received by a FC Portfolio Subsidiary or a FC
Diversified Subsidiary with respect to the collections received from the Asset
Pools of that entity during the preceding period to which such certificate is
applicable and the application of such collections to payment of expenses and
distributions under the waterfall for that entity.

 

All other terms used herein shall have the meanings as otherwise stated herein.

 

ARTICLE II

REVOLVING LOAN

 

Section 2.01         Loan.

 

Subject to the terms and conditions of this Agreement and provided no Event of
Default has occurred hereunder or under any of the Loan Papers, Bank agrees to
provide to Borrower a revolving line of credit, which shall in no event exceed
$15,000,000.00 (such loan or loans are hereinafter referred collectively as the
“Revolving Loan”).  Borrower may, subject to the terms and provisions of this
Agreement, request Advances, pay and re-borrow under the Revolving Loan prior to
the Maturity Date. In no event shall the Bank have any obligation to make an
Advance that would cause the principal amount of the Revolving Loan to exceed
$15,000,000 or the lesser amounts referred to in Sections 5.01(f), 10.14 and
10.17.

 

Section 2.02         Note.

 

(a)           The Revolving Loan shall be evidenced by a note of the Borrower
(hereinafter referred to as the “Note”) in the form attached hereto as
Exhibit A, with appropriate insertions, dated the date of the Revolving Loan,
and payable at the office of the Bank above specified. The Note shall bear
interest on the unpaid principal amount thereof from time to time outstanding
until such principal amount shall be paid in full at a rate specified in the
Note. The Note shall be payable in fourteen (14) monthly installments due on or
before the fifteenth (15th) of each month, beginning June 15, 2012 and
continuing through and including July 15, 2013, in the amounts set forth in
Sections 2.02(b) and (d) below, and a final installment of all unpaid principal,
plus accrued and unpaid interest on the outstanding principal balance, shall be
due and payable in full on August 15, 2013 (the “Maturity Date”).

 

(b)           On or before the 15th day of each month (each such date a
“Distribution Date”), or if such day is not a Business Day on the next
succeeding Business Day, all Net Cash Flow generated during the preceding month
and all other funds on deposit in the Borrower Control Account as of the end of
the preceding month shall be distributed and applied in the following manner and
priority:

 

First, to the Borrower any funds deposited in the Borrower Control Account that
do not constitute Net Cash Flow which were erroneously deposited in the Borrower
Control Account;

 

10

--------------------------------------------------------------------------------


 

Second, to the Bank until all accrued and unpaid interest due and payable on the
Note has been paid;

 

Third, to the Bank until all fees, expenses and other amounts (other than
accrued and unpaid interest and principal) have been paid (except as provided in
Section 10.06 hereof);

 

Fourth, so long as the NPEV Ratio is equal to or greater than 25.00%, to the
Bank in payment of principal on the Note in an amount required to reduce the
outstanding principal balance of the Note as is required so that the NPEV Ratio
is equal to 25.00%;

 

Fifth, so long as an Event of Default has occurred and is continuing, to the
Bank in payment of principal on the Note;

 

Sixth, to the Bank in payment of the principal on the Note for such additional
amount as may be determined by the Bank in its sole and absolute discretion;

 

Seventh, to the Borrower.

 

Notwithstanding anything to the contrary contained herein, or in the Note, no
provision of this Agreement or of the Note shall be interpreted as contracting
for, charging or requiring or permitting the collection of interest in excess of
the Maximum Rate, and all interest contracted for, charged or collected with
respect to the Note or this Agreement shall further be subject to the provisions
set forth in Section 10.05 hereof.

 

(c)           The Bank shall provide Borrower at least ten (10) days prior
written notice if the Bank in its sole and absolute discretion intends to
require additional payments of principal pursuant to clause Sixth of
Section 2.02(b).

 

(d)           Borrower shall on any Distribution Date make a payment equal to
the amount which is necessary, following the distribution of Net Cash Flow
pursuant to Section 2.02(b), to reduce the outstanding principal balance of the
Note as is required so that the NPEV Ratio is equal to 25.00%.

 

Section 2.03         Use of Proceeds of Loan.

 

Subject to the terms and conditions of this Agreement, the proceeds of the
Revolving Loan will be used solely to (i) acquire Pledged Loans, (ii) provide
equity capital to capitalize an FC Diversified Subsidiary that uses such capital
to acquire distressed assets, and (iii) provide working capital to Borrower.

 

Section 2.04         Deposit of Revolving Loan Proceeds.

 

All amounts advanced by the Bank to the Borrower on the Revolving Loan shall be
credited to the Borrower Operating Account with the Bank in immediately
available funds.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III

PAYMENTS

 

Section 3.01         Payments.

 

Each payment of principal of, or interest on, the Revolving Loan and all other
amounts payable by the Borrower to the Bank under this Agreement and the Note
shall be made in lawful money of the United States of America in immediately
available funds to the Bank at the office of the Bank in Waco, Texas. If the due
date for any payment hereunder or under any Note would otherwise fall on a day
which is not a Business Day, such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.  On each Distribution Date and upon an Event of
Default, Bank is authorized and directed to transfer all amounts due under the
Note or Loan Papers, at each time an amount becomes due and payable, from the
Borrower Control Account or Borrower Operating Account to Bank for application
on the Note, whether such amounts are the required monthly payments or the
amount due upon acceleration or maturity of the Note or any other amounts due
under the Note or Loan Papers.

 

Section 3.02         Deposit of Net Cash Flow.

 

All Asset Net Cash Flow shall be deposited as received each month into the
Lock-Box Account maintained by each FC Portfolio Subsidiary and each FC
Diversified Subsidiary.  No later than the tenth day of the month following the
month in which such Asset Net Cash Flow was received, all Net Cash Flow From
Pledged Loans, all Net Cash Flow from Pledged Equity Interests, and all
servicing fees (including all Servicing Fees) received by the Servicer from each
FC Portfolio Subsidiary and each FC Diversified Subsidiary shall be transferred
from the Lock-Box Accounts or Servicer’s operating accounts to the Borrower
Control Account by wire transfer.  The Borrower Control Account shall be a
blocked account and only the Bank shall have the right to direct withdrawals
from such Borrower Control Account.

 

ARTICLE IV

COLLATERAL

 

Section 4.01         Collateral.

 

The Note and Borrower’s Obligations under this Agreement are secured by the
property, obligations and/or agreements described in the Collateral Documents
(such property, obligations and/or agreements being hereinafter collectively
referred to as the “Collateral”). Borrower or the party granting a security
interest on such Collateral is the owner of the Collateral free from any adverse
lien, security interest or encumbrance and Borrower shall defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest therein.  The Custodian shall, as to each FC Diversified
Subsidiary, hold the original promissory note and related allonges or a lost
note affidavit executed by the seller from whom the FC Diversified Subsidiary
acquired the loan or a prior owner and holder of the loan and any other
documents which are required to be held under the terms of the custodial
agreement to be entered into between the Custodian, FC Diversified Subsidiary
and Servicer, free and clear of all liens, security interests and restrictions. 
The Custodian shall, as to each FC Portfolio Subsidiary and pursuant to the
terms of each Custodial Agreement, hold the original promissory note and related
allonges or a lost note affidavit executed by the seller from whom the FC
Portfolio Subsidiary acquired the loan or a prior owner and holder of the loan
and any other documents or instruments which

 

12

--------------------------------------------------------------------------------


 

Bank requests to be a part of the Pledged Files as provided in the Custodial
Agreement, for the benefit of the Bank pursuant to each Custodial Agreement free
and clear of all liens, security interests and restrictions.

 

Section 4.02         Assignments.

 

The Bank agrees to refrain from recording any of the Assignments until there
shall have occurred an Event of Default; provided, however, the Bank shall have
the right at any time after the occurrence of any Event of Default to record any
and all of such Assignments, at the expense of Borrower, with such filing
offices as may be required by the Bank to evidence the Bank’s lien on such
Pledged Loan.

 

Section 4.03         Offset.

 

Upon the occurrence of an Event of Default, Bank shall be entitled to exercise
the rights of offset and/or banker’s lien against the interest of Borrower or
Guarantor in and to each and every account and other property with or in the
possession of the Bank to the extent of the full amount owed on the Note.

 

Section 4.04         Excluded Entities.

 

The Excluded Entities set forth in Exhibit B-3 to this Agreement (as amended
from time to time by Borrower and Bank) are not intended to be covered by the
security interests granted by the FC Entities to Bank and no provision of this
Agreement shall create any contractual limitations upon any Excluded Entity
during the time period such entity is an Excluded Entity; provided, however, the
provisions of this Agreement shall apply to an FC Entity until such FC Entity
becomes an Excluded Entity as set forth below, and the fact that an FC Entity
becomes an Excluded Entity shall not relieve the parties to this Agreement from
any obligations or agreements made with respect to such FC Entity before it
became an Excluded Entity nor cure any breach with respect to such FC Entity
before it became an Excluded Entity.  In the event that (i) any FC Diversified
Subsidiary or FC Portfolio Subsidiary utilizes an Asset Pool as security or
support for any borrowing other than from Bank (which borrowing must be approved
by Bank), or (ii) Bank requires Borrower to establish a Reserve that is more
than 50% of the NPEV of a FC Diversified Subsidiary or FC Portfolio Subsidiary
and Borrower elects to have the related FC Diversified Subsidiary or FC
Portfolio Subsidiary deemed to be an Excluded Entity, that FC Diversified
Subsidiary or FC Portfolio Subsidiary shall be deemed to be an Excluded Entity,
shall no longer be eligible for Advances to be made as to any purchase of an
Asset Pool, and the Asset Pool or Pledged Loans owned by such FC Diversified
Subsidiary or FC Portfolio Subsidiary shall not be used in the calculation of
the NPEV; provided that with respect to subpart (ii) the NPEV Ratio calculated
as of the most recent Distribution Date excluding the FC Percentage of the Asset
Pools of any such FC Diversified Subsidiary or the Pledged Loans of any such FC
Portfolio Subsidiary and taking into account the reduction of the unpaid
principal balance of the Note by the payment of funds generated from such
financing shall not equal or exceed 25.0%.  Bank will not refuse to consent to
any such borrowing by any FC Diversified Subsidiary or FC Portfolio Subsidiary;
provided that (i) the NPEV Ratio calculated as of the most recent Distribution
Date excluding the FC Percentage of the Asset Pools of any such FC Diversified
Subsidiary or the Pledged Loans of any such FC Portfolio Subsidiary and taking
into account the reduction of the unpaid principal balance of the Note by the
payment of funds generated from such financing shall not equal or exceed 25.0%,
and (ii) the funds generated from such borrowing are applied to the
Obligations.  Upon the consent of the Bank as set forth in this Section and the
closing of the financing and payment to Bank as contemplated in this Section or
the Borrower’s election to have a FC Diversified Subsidiary or FC Portfolio
Subsidiary deemed to be an Excluded Entity pursuant to subpart (ii) above, such
FC Diversified Subsidiary or FC Portfolio Subsidiary shall be an Excluded Entity
and Exhibit B-3 shall be

 

13

--------------------------------------------------------------------------------


 

amended to include such FC Diversified Subsidiary or FC Portfolio Subsidiary as
an Excluded Entity.  Upon such payment to Bank as contemplated in this
Section in connection with any borrowing consented to by Bank and in each case
of an election by Borrower under subpart (ii) that satisfies the conditions
related to subpart (ii), Bank will release its security interests in the Pledged
Equity Interest of such Person and any security interest in the Distressed
Assets, Asset Pools or any other property of such Person, return to Borrower any
certificates or other documents held by Bank related to any Pledged Equity
Interest and terminate any UCC-1 financing statement filed with respect to such
Pledged Equity Interest or any property of that Person.

 

ARTICLE V

CONDITIONS TO ADVANCES

 

Section 5.01         Conditions Precedent to Lending.

 

The obligations of the Bank to make Advances hereunder is subject to the
accuracy, as of the date hereof, of the representations and warranties herein
contained, to the performance by Borrower of its obligations to be performed
hereunder on or before the date of each Advance, to the compliance by Borrower
of each covenant and agreement set forth herein and the Loan Papers, and to the
satisfaction of the following further conditions:

 

(a)           Representations and Warranties; No Event of Default.

 

The representations and warranties made herein and in the Loan Papers shall be
true in all material respects on and as of the date of each Advance hereunder as
if such representations and warranties had been made on and as of such dates; on
each such date, no Event of Default and no condition, event or act which, with
the giving of notice or the lapse of time or both, would become such an Event of
Default shall have occurred and be continuing.

 

(b)           Documents to be Delivered Upon Execution of this Agreement.

 

Contemporaneously with the execution of this Agreement, the following documents
shall have been delivered to the Bank or the following actions shall have been
taken:

 

(i)            Borrower shall have executed the Note in the principal amount of
$15,000,000.00;

 

(ii)           Borrower shall execute and deliver to the Bank a Security
Agreement, in form acceptable to the Bank, pursuant to which the Bank obtains a
first priority security interest in all of the assets of Borrower including,
without limitation, 100% of the outstanding equity interests in FC Diversified
Holdings, LLC and FC Portfolio Holdings, LLC, accompanied by (1) if such equity
interests are certificated, the original certificate(s) that evidences such
equity interests and an executed blank assignment or endorsement certificate
with respect to such equity interest, or (2) if such equity interests are not
certificated, an Agreement of Issuer of Membership Interests and Consent of
Registered Owner, in a form acceptable to the Bank, and authorization to file a
UCC-1 with respect to such equity interest;

 

(iii)          Borrower and Guarantor shall cause FC Imperial Holdings LLC to
execute and deliver to the Bank a Pledge Agreement, in a form acceptable to the
Bank, pursuant to which the Bank obtains a first priority security interest in
the dividends, distributions and other amounts payable with respect to the
membership interests held by FC Imperial Holdings LLC in the FC Imperial
Subsidiaries, accompanied by the Acknowledgement and Consent to Pledge referred
to in Section

 

14

--------------------------------------------------------------------------------


 

5.01(b)(xi) below, and authorize the filing of UCC-1 with respect to such equity
interest;

 

(iv)          Borrower and Guarantor shall cause to be executed and delivered to
the Bank a Pledge Agreement executed by FC Diversified Holdings LLC, in a form
acceptable to the Bank, pursuant to which the Bank obtains a first priority
security interest in 100% of the outstanding equity interests in FC Highway 6
Holdings LLC, and FC Imperial Holdings, LLC, accompanied by (1) if such equity
interests are certificated, the original certificate(s) that evidences such
equity interests and an executed blank assignment or endorsement certificate
with respect to such equity interest, or (2) if such equity interests are not
certificated, an Agreement of Issuer of Membership Interests and Consent of
Registered Owner, in a form acceptable to the Bank, and authorization to file a
UCC-1 with respect to such equity interest;

 

(v)           Borrower and Guarantor shall cause to be executed and delivered to
the Bank a Pledge Agreement executed by FC Highway 6 Holdings LLC , in a form
acceptable to the Bank, pursuant to which the Bank obtains a first priority
security interest in the 127,500 shares of stock owned by FC Highway 6 Holdings
LLC in Intervest Bancshares Corp., a Delaware corporation, accompanied by (1) if
such shares of stock are certificated, the original certificate(s) that
evidences such equity interests and an executed blank assignment or endorsement
certificate with respect to such equity interest, or (2) if such equity
interests are not certificated, such other documents as may be requested by the
Bank to perfect its security interest in such stock, and authorization to file a
UCC-1 with respect to such stock;

 

(vi)          Borrower shall furnish to the Bank certified copies from the
Secretary of State of the certificate of formation (and all amendments thereto)
of Borrower, Guarantor, FC Diversified Holdings LLC, FC Highway 6 Holdings LLC,
FC Imperial Holdings LLC, FirstCity Servicing Corporation, and FC Portfolio
Holdings LLC and certified copies from the secretary of each of the foregoing
entities, respectively, of the company agreement, bylaws, organizational
minutes, and resolutions authorizing the execution of this Agreement and the
execution of documents required or contemplated by this Agreement;

 

(vii)         Guarantor shall have delivered to the Bank a Guaranty Agreement,
in a form acceptable to the Bank, with respect to the Revolving Loan;

 

(viii)        Borrower and Guarantor shall deliver or cause to be delivered to
the Bank a favorable opinion of counsel of Borrower, Guarantor and any other
party granting a security interest on property that secures the Note addressed
to the Bank in such form and substance as may be acceptable to the Bank relating
to such matters as the Bank may deem necessary and appropriate;

 

(ix)           Borrower shall furnish to the Bank searches of the records of the
Office of the Secretary of State or analogous office of the state of formation
of the Borrower, Guarantor, FC Diversified Holdings LLC, FC Highway 6 Holdings
LLC, FC Imperial Holdings LLC, FirstCity Servicing Corporation, and FC Portfolio
Holdings LLC with respect to UCC financing statements, tax liens, judgments and
other filings which searches reveal no security interests, claims, encumbrances
or liens with respect to the property or assets of the foregoing, except for the
security interests granted by FirstCity Servicing Corporation to Bank of
Scotland in certain assets of FirstCity Servicing Corporation (but not the
servicing fees upon which the Bank has a first priority security interest);

 

(x)          Borrower shall deliver to the Bank recent certificates of the
appropriate government officials of the state of formation as to the existence
and good standing of the Borrower, Guarantor, FC Diversified Holdings LLC, FC
Highway 6 Holdings LLC, FC Imperial Holdings LLC, FC Portfolio Holdings LLC,
FirstCity Servicing Corporation and the FC Diversified Subsidiaries identified
on Exhibit B-1;

 

15

--------------------------------------------------------------------------------


 

(xi)           The Borrower shall deliver to the Bank an Acknowledgement and
Consent to Pledge executed by FC Imperial Holdings LLC, VFC Member, LLC, each
existing FC Imperial Subsidiary, and the Bank, in the form attached hereto as
Exhibit F;

 

(xii)          Borrower and Guarantor shall cause FirstCity Servicing
Corporation to execute and deliver to the Bank a Security Agreement, in form
acceptable to the Bank, pursuant to which the Bank obtains a first priority
security interest in the Servicing Fees payable to the Bank under any services
agreement with any FC Diversified Subsidiary;

 

(xiii)       Borrower and Guarantor shall cause FC Imperial Holdings LLC to
execute and deliver to the Bank a Security Agreement, in form acceptable to the
Bank, pursuant to which the Bank obtains a first priority security interest in
all of the assets of Borrower other than the equity interests in the FC Imperial
Subsidiaries held by FC Imperial Holdings LLC  (which equity interests (or a
portion thereof) shall be pledged to the Bank pursuant to the Pledge Agreement
referred to in Section 5.01(b)(iii) above);

 

(xiv)        Borrower and Guarantor shall cause FC Diversified Holdings LLC to
execute and deliver to the Bank a Security Agreement, in form acceptable to the
Bank, pursuant to which the Bank obtains a first priority security interest in
all of the assets of Borrower; and

 

(xv)         Borrower and Guarantor shall have delivered, or caused to have been
delivered, to the Bank, in form and substance satisfactory to the Bank in its
sole discretion, such other organizational documents, certificates of existence,
certificates of authority, resolutions, financial statements, legal opinions,
promissory notes, security agreements, UCC searches, financing statements and
other documents as may be reasonably requested by the Bank.

 

(c)           Advances to Acquire Pledged Loans.

 

Prior to any Advance the proceeds of which will be used to acquire Pledged
Loans, all of the following conditions shall be satisfied, or shall have been
previously satisfied and continue to be satisfied, in addition to the
requirements of Section 5.01(b):

 

(i)            Borrower shall furnish to the Bank details concerning the Pledged
Loan(s) to be acquired, including the identity of each borrower and any other
obligor with respect to the indebtedness evidenced by the Pledged Loans, the
amount of each Pledged Loan, the collateral for each Pledged Loan, an evaluation
of the collateral for each Pledged Loan, a write-up concerning the
collectability of each such loan including the payment history, the NPV
established by Borrower for each Pledged Loan, the initial Rolling NPV for each
Pledged Loan, and such other information as the Bank may request;

 

(ii)           Borrower shall furnish to the Bank evidence that the Pledged
Loan(s) is/are being acquired by either (a) a newly organized FC Portfolio
Subsidiary or (b) an existing FC Portfolio Subsidiary that owns existing
pool(s) of loans upon which no security interest exists in favor of a Person
other than Bank with respect the existing pool(s) of loans;

 

(iii)          Borrower shall furnish to the Bank certified copies from the
Secretary of State of the certificate of formation (and all amendments thereto)
of the FC Portfolio Subsidiary that is acquiring the Pledged Loans, and
certified copies from the secretary of said FC Portfolio Subsidiary company
agreement, organizational minutes, and resolutions authorizing the requested
Advance and the execution of documents required by this Agreement;

 

16

--------------------------------------------------------------------------------


 

(iv)          Borrower shall furnish to the Bank searches of the records of the
Office of the Secretary of State or analogous office of the state of formation
of the FC Portfolio Subsidiary acquiring the Pledged Loans and, if requested by
Bank, the seller of the Pledged Loans, with respect to UCC financing statements,
tax liens, judgments and other filings which searches reveal no security
interests, claims, encumbrances or liens with respect to the Pledged Loans to be
acquired or the equity interests of the FC Portfolio Subsidiary;

 

(v)           Borrower and FC Portfolio Subsidiary shall execute and deliver to
the Bank, at least three (3) business days before the requested Advance, the
Borrower Advance Request Certificate (Pledged Loans) in the form attached hereto
as Exhibit G, appropriately completed with all exhibits attached;

 

(vi)          The FC Portfolio Subsidiary acquiring the Pledged Loans shall
execute and deliver to the Bank a Security Agreement, in a form acceptable to
the Bank, granting a first priority security interest on all of the personal
property of the FC Portfolio Subsidiary acquiring the Pledged Loans including,
without limitation, the Pledged Loans, Pledged Files, any REO Affiliate, deposit
accounts of Borrower and Services Agreement;

 

(vii)         either (a) the Borrower shall deliver to the Bank a Custodial
Agreement in a form satisfactory to the Bank with the Custodian pursuant to
which the original promissory note and related allonges (or a lost note
affidavit executed by the seller from whom the FC Portfolio Subsidiary acquired
the loan or a prior owner and holder of the loan) and any other documents or
instruments which Bank requests to be a part of the Pledged Files as provided in
the Custodial Agreement, with all other documents constituting the Pledged Files
to be held by the Servicer pursuant to the Services Agreement, or (b) the
Borrower and FC Portfolio Subsidiary shall deliver to the Bank the Pledged Files
with respect to the Pledged Loans;

 

(viii)        Borrower shall deliver to the Bank a Services Agreement between
the FC Portfolio Subsidiary that is acquiring the Pledged Loans with the
Advance, the Bank and FirstCity Servicing Corporation;

 

(ix)           Borrower and Guarantor shall cause FirstCity Servicing
Corporation to execute a security agreement, collateral assignment and such
other documents and instruments as may be requested by the Bank pursuant to
which the Bank shall obtain a first priority security interest in the Servicing
Fees payable under the Servicing Agreements with the FC Portfolio Subsidiaries;

 

(x)            Borrower shall deliver to the Bank a Security Agreement and
Pledge Agreement executed by FC Portfolio Holdings LLC, in form acceptable to
the Bank, pursuant to which the Bank obtains a first priority security interest
in all of the assets of FC Portfolio Holdings LLC including, without limitation,
the equity interest of the FC Portfolio Subsidiary owned by FC Portfolio
Holdings LLC, which must represent at least 100% of the equity interests of the
FC Portfolio Subsidiary that is acquiring the Pledged Loans, accompanied by the
original certificate(s) that evidences such equity interests in said FC
Portfolio Subsidiary and an executed blank stock power or endorsement
certificate with respect to such equity interest or, if such equity interests
are not certificated, Borrower shall execute and deliver an Agreement of Issuer
of Membership Interests and Consent of Registered Owner, in a form acceptable to
the Bank;

 

(xi)           Borrower shall deliver to the Bank recent certificates of the
appropriate government officials of the State of Texas as to the existence and
good standing of the Borrower and the FC Portfolio Subsidiary;

 

17

--------------------------------------------------------------------------------


 

(xii)          Borrower or the FC Portfolio Subsidiary shall deliver (i) to
Custodian the original promissory note (endorsed in blank or accompanied by an
allonge acceptable to the Bank) and related allonges (or a lost note affidavit
executed by the seller from whom the FC Portfolio Subsidiary acquired the loan
or a prior owner and holder of the loan) evidencing or related to each Pledged
Loan and any other documents or instruments which Bank requests to be a part of
the Pledged Files as provided in the Custodial Agreement and to the Servicer all
other documents constituting the Pledged Files; or (b) to the Bank the Pledged
Files with respect to the Pledged Loans;

 

(xiii)         Borrower shall have delivered to the Bank all financial
statements required under Section 7.01 required to have been delivered as to the
date that is ten (10) days prior to the date of the Advance;

 

(xiv)        Borrower shall deliver to the Bank Assignments executed by the
appropriate party with respect to the security documents securing the Pledged
Loans;

 

(xv)         Borrower shall deliver to the Bank evidence that UCC financing
statements have been filed in the appropriate places with respect to the Pledged
Loans and the equity interests in the FC Portfolio Subsidiary;

 

(xvi)        Borrower shall deliver to the Bank a favorable opinion of counsel
of Borrower, FC Portfolio Holdings LLC and FC Portfolio Subsidiary addressed to
the Bank in such form and substance as may be acceptable to the Bank relating to
such matters as the Bank may deem necessary and appropriate; and

 

(xvii)       Borrower, FC Portfolio Holdings LLC and FC Portfolio Subsidiary
shall have delivered, or caused to have been delivered, to the Bank, in form and
substance satisfactory to the Bank in its sole discretion, such other
organizational documents, certificates of existence, certificates of authority,
resolutions, financial statements, legal opinions, promissory notes, security
agreements, UCC searches, financing statements and other documents as may be
reasonably requested by the Bank in writing at least two (2) business days prior
to the proposed date of the Advance.

 

(d)           Advances to Acquire Equity Interest.

 

Prior to any Advance the proceeds of which will be used by a FC Diversified
Subsidiary to acquire a Pledged Equity Interest in or to make a capital
contribution to a FC Diversified Subsidiary that is proposing to acquire an
Asset Pool, the Borrower shall be satisfied, or shall have been previously
satisfied and continue to be satisfied, in addition to the requirements of
Section 5.01(b):

 

(i)            Borrower shall furnish to the Bank details concerning the Pledged
Equity Interest including a copy of the certificate of formation of the FC
Diversified Subsidiary, certified by the Texas Secretary of State, copies of the
company agreement of the FC Diversified Subsidiary, organizational minutes,
resolutions authorizing the acquisition of the Asset Pool, list of members,
capital contributions of members and such other information and documents as the
Bank requests;

 

(ii)           Borrower shall furnish to the Bank details concerning the Asset
Pool to be acquired, including the identity of each borrower and any other
obligor with respect to the indebtedness included in the Asset Pool, the amount
of the each loan, the collateral for each loan, an evaluation of the collateral
for each loan, a write-up concerning the collectability of each such loan
including the payment history, Borrower’s analysis of the present value of each
loan, evidence that the FC Diversified Subsidiary will receive the original
notes in the Asset Pool, together with allonges reflecting the FC Diversified
Subsidiary as the owner and holder of such notes, and such other information as
the

 

18

--------------------------------------------------------------------------------


 

Bank may request;

 

(iii)          Each separate Asset Pool shall be acquired by a FC Diversified
Subsidiary, the company agreement of which shall be in a standard form approved
by the Bank which shall, among other things (a) permit FC Diversified Holdings
LLC to pledge its distributions, dividends or other amounts payable with respect
to its membership interests in such FC Diversified Subsidiary, (b) provide for
distributions of net cash flow from the Asset Pool to its members to the extent
that funds are available on at least a monthly basis in the priority of the
distribution provisions set forth in the limited liability company agreement or
other agreements between the members of the FC Diversified Subsidiary,
(c) prohibit amendment of the distribution provisions set forth in the limited
liability company agreement or other agreements between the members of the FC
Diversified Subsidiary without the consent of Borrower (which Borrower shall not
give without consent of the Bank), (d) prohibit the borrowing of money and/or
the granting of any liens or security interests on its assets or property,
including, without limitation, the Asset Pool, without the consent of Borrower
(which Borrower shall not give without consent of the Bank).

 

(iv)          Borrower shall furnish to the Bank certified copies from the state
of formation of the certificate of formation (and all amendments thereto) of the
FC Diversified Subsidiary, and certified copies from the secretary of the FC
Diversified Subsidiary of its company agreement (which shall include provisions
that the FC Diversified Subsidiary is a single purpose entity), organizational
minutes, and resolutions authorizing the requested Advance and the execution of
documents required by this Agreement;

 

(v)           Borrower shall furnish to the Bank searches of the records of the
Office of the Secretary of State or analogous office of the state of formation
of FC Diversified Holdings LLC, the FC Diversified Subsidiary and the seller of
the Asset Pool with respect to UCC financing statements, tax liens, judgments
and other filings which searches reveal no competing security interests, claims,
encumbrances or liens with respect to the Asset Pool to be acquired or the
Pledged Equity Interests;

 

(vi)          Borrower shall execute and deliver to the Bank, at least three
(3) business days prior to the requested Advance, the Borrower Advance Request
Certificate (Pledged Equity Interest) in the form attached hereto as Exhibit H,
appropriately completed with all exhibits attached;

 

(vii)         Borrower shall deliver to the Bank a copy of the services
agreement executed by the FC Diversified Subsidiary which is applicable to the
Asset Pool;

 

(viii)        Borrower and Guarantor shall cause each Parent Entity of the FC
Diversified Subsidiary to execute and deliver to the Bank a Pledge Agreement, in
a form acceptable to the Bank, pursuant to which the Bank obtains a first
priority security interest in the dividends, distributions and other amounts
payable with respect to the membership interest owned by the Parent Entity in
the FC Diversified Subsidiary that is acquiring the Asset Pool, accompanied by
an Acknowledgement and Consent to Pledge, in the form attached hereto as
Exhibit F;

 

(ix)           Borrower shall deliver to the Bank recent certificates of the
appropriate government officials of the State of Texas as to the existence and
good standing of the Borrower and the FC Diversified Subsidiary;

 

(x)            Borrower shall deliver to the Bank a copy of the Custodial
Agreement executed by the FC Diversified Subsidiary which is applicable to the
Asset Pool;

 

(xi)           Borrower shall have delivered to the Bank all financial
statements

 

19

--------------------------------------------------------------------------------


 

required under Section 7.01 required to have been delivered as to the date that
is ten (days) prior to the date of the Advance;

 

(xii)          Borrower shall deliver to the Bank evidence that UCC financing
statements have been filed in the appropriate places with respect to the Pledged
Equity Interests;

 

(xiii)         Borrower shall deliver to the Bank a favorable opinion of counsel
of Borrower, the FC Parent and FC Diversified Subsidiary addressed to the Bank
in such form and substance as may be acceptable to the Bank relating to such
matters as the Bank may deem necessary and appropriate;

 

(xiv)        The Borrower shall deliver to the Bank an Acknowledgement and
Consent to Pledge executed by FirstCity Financial Corporation, Borrower, VFC
Member, LLC (or another partner approved by the Bank), FC Imperial Holdings LLC,
each newly organized FC Imperial Subsidiary, and the Bank, in the form attached
hereto as Exhibit F;

 

(xv)         The Borrower shall deliver to the Bank an Acknowledgement and
Consent to Pledge executed by FirstCity Financial Corporation, Borrower, FC
Imperial Holdings LLC, the other Person which is an member of the FC Diversified
Subsidiary as approved in writing by the Bank, FC Imperial Holdings LLC, each
newly organized FC Diversified Subsidiary which is not a FC Imperial Subsidiary,
and the Bank, in the form attached hereto as Exhibit F;

 

(xvi)        Borrower and Guarantor shall cause FirstCity Servicing Corporation
to execute a security agreement, collateral assignment and such other documents
and instruments as may be requested by the Bank pursuant to which the Bank shall
obtain a first priority security interest in the Servicing Fees payable to the
Bank under any services agreement with such newly organized FC Diversified
Subsidiary; and

 

(xvii)       Borrower, FC Diversified Holdings LLC, FC Imperial Holdings LLC and
the FC Diversified Subsidiary shall have delivered, or caused to have been
delivered, to the Bank, in form and substance satisfactory to the Bank in its
sole discretion, such other organizational documents, certificates of existence,
certificates of authority, resolutions, financial statements, legal opinions,
promissory notes, security agreements, UCC searches, financing statements and
other documents as may be reasonably requested by the Bank in writing at least
two (2) business days prior to the proposed date of the Advance.

 

(e)           Advances For Working Capital.

 

Prior to any Advance the proceeds of which will be used for working capital, the
Borrower shall be satisfied, or shall have been previously satisfied and
continue to be satisfied, in addition to the requirements of Section 5.01(b):

 

(i)            Borrower shall furnish to the Bank details concerning the request
for an Advance for working capital including the specific use for the funds to
be provided under the Advance or expenses to be paid with such Advance;

 

(ii)           Borrower shall execute and deliver to the Bank, at least three
(3) business days before the requested Advance, the Borrower Advance Request
Certificate (Working Capital), in the form attached hereto as Exhibit I,
appropriately completed with all exhibits attached;

 

(iii)          Borrower shall have delivered to the Bank all financial
statements

 

20

--------------------------------------------------------------------------------


 

required under Section 7.01 required to have been delivered as to the date that
is ten (10) days prior to the date of the Advance; and

 

(vi)          Borrower shall have delivered, or caused to have been delivered,
to the Bank, in form and substance satisfactory to the Bank in its sole
discretion, such other organizational documents, certificates of existence,
certificates of authority, resolutions, financial statements, legal opinions,
promissory notes, security agreements, UCC searches, financing statements and
other documents as may be reasonably requested by the Bank in writing at least
two (2) business days prior to the proposed date of the Advance.

 

(f)            Lending Limit; Participations.

 

Notwithstanding anything to the contrary contained herein or in any of the
documents evidencing the Revolving Loan, the Bank shall not be obligated to make
any Advance that would cause it to violate any law, rule, or regulation relating
to lending limits.  Borrower acknowledges and agrees that the Bank intends to
participate the Revolving Loan to other financial institutions and that when
said Revolving Loan is fully funded, the maximum amount the Bank shall be
required to fund is $7,500,000, subject in all respects to this
Section 5.01(f) and the other terms and conditions of this Agreement and subject
to the condition that the Bank shall be permitted to account for the
participation as a true participation under generally accepted accounting
principles.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BORROWER AND GUARANTOR

 

For the purposes of this Article VI, the term FC Entity shall not mean or
include any FC Diversified Subsidiary; provided that Borrower will provide
notice to Bank of any event, occurrence, action, breach, or failure to act by
any such FC Diversified Subsidiary (or any REO Affiliate of such entity) that
would otherwise constitute a breach of this Article VI (assuming such FC
Diversified Subsidiary (or REO Affiliate of such entity) was an FC Entity) and
Bank may elect to require a Reserve with respect to any such event, occurrence
or action by any such FC Diversified Subsidiary (or any REO Affiliate of such
entity) if such event, occurrence, action, breach or failure to act would, in
the opinion of Bank, adversely affect the Net Cash Flow from Pledged Equity
Interests to be received from such FC Diversified Subsidiary.

 

Representations and Warranties. Borrower and Guarantor hereby, jointly and
severally, represent and warrant to the Bank as follows:

 

Section 6.01         Authority and Qualification.

 

The FC Entities (a) are each duly organized, validly existing, and in good
standing under the laws of its state of formation, (b) each have the power and
authority to execute, deliver and perform this Agreement, the Note and the other
Loan Papers to which they are a party and to borrow or guarantee the Obligations
hereunder (c) each person signing on behalf of the FC Entities has the power and
authority to execute and deliver on behalf of the FC Entities the Loan Papers to
which they are a party, (d) are each in all respects duly qualified and licensed
under all applicable laws or regulations to own their respective properties as
now owned and to carry on their respective businesses as now conducted and in
which the failure to so qualify could have a material adverse affect on (i) the
business, properties, operations, prospects or condition (financial or
otherwise) of Borrower and the FC Entities, taken as a whole or (ii)  the
ability of Borrower or any other FC Entity to perform, or of Bank to enforce,
any of the Obligations, and (e) are each duly qualified to do business and are
in good standing in every jurisdiction where the

 

21

--------------------------------------------------------------------------------


 

character of their respective properties or nature of their respective
activities makes such qualification necessary and in which the failure to so
qualify could have a material adverse affect on (i) the business, properties,
operations, prospects or condition (financial or otherwise) of Borrower and the
FC Entities, taken as a whole or (ii)  the ability of Borrower or any other FC
Entity to perform, or of Bank to enforce, any of the Obligations.

 

Section 6.02         Financial Statements of Borrower and Guarantor; Net Cash
Flow and NPEV Exhibits.

 

Each of the FC Entities has delivered to the Bank its financial statements and
such financial statements have been prepared in accordance with generally
accepted accounting principles and fairly reflect the financial condition of
such FC Entity as of such dates and fairly reflect the results of the operations
and/or businesses of such FC Entity for the periods then ended. There has been
no material adverse change in the condition, financial or otherwise, of any of
the FC Entities since the date of the last financial statement furnished by such
FC Entity to the Bank.  The financial statements, financial information and
other information filed by the Guarantor with the Securities and Exchange
Commission on Form 10-K, Form 10-Q, Form 8-K, or any other filings are true,
complete and accurate.  The Historical Net Cash Flow calculations with respect
to each month from January 1, 2011 through and including March 31, 2012, which
is attached hereto as Exhibit K, is an accurate, true and correct calculation of
the Historical Net Cash Flow for the periods indicated in accordance with this
Agreement.

 

Section 6.03         Default.

 

None of the FC Entities is in the default in any material respect under the
provisions of any document or instrument evidencing any material obligation,
indebtedness, or liability of the FC Entities or of any agreement relating
thereto which would materially and adversely affect the business or properties
of the FC Entity in default, or under any order, writ, injunction or decree of
any court, and none of the FC Entities is in default in any material respect
under, or in violation of any order, regulation, or demand, of any governmental
instrumentality, which default or violation would have consequences which would
materially and adversely affect the business or properties of the FC Entities.

 

Section 6.04         Compliance with Laws and Material Agreements.

 

The execution, delivery and performance by any of the FC Entities of this
Agreement and the other Loan Papers to which they are a party will not violate
any provision of law, any order of any court or Governmental Authority, and will
not conflict with, result in a breach of the provisions of, constitute a default
under, or result in the imposition of any lien, charge, or, other than as
required hereunder, encumbrance upon the assets of any FC Entity pursuant to the
provisions of any indenture, mortgage, deed of trust, franchise, permit,
license, note, or other agreement or instrument to which an FC Entity is a
party.

 

Section 6.05         Litigation and Judgments.

 

There is no action, suit, or proceeding, at law or in equity, or by or before
any court or Governmental Authority, pending or threatened against or affecting
any FC Entity (other than a FC Diversified Subsidiary or FC Portfolio
Subsidiary), which, if adversely determined, would materially adversely affect
the financial condition of any FC Entity or the ability of any FC Entity to
perform its obligations as contemplated by this Agreement or the Loan Papers.
There is no action, suit, or proceeding, at law or in equity, or by or before
any Governmental Authority, pending or threatened against or

 

22

--------------------------------------------------------------------------------


 

affecting any FC Diversified Subsidiary or FC Portfolio Subsidiary which
constitutes a material pending legal proceeding required to be disclosed by the
Guarantor other than any such legal proceedings which are disclosed in the
periodic reports filed on behalf of the Guarantor. There is no action, suit, or
proceeding, at law or in equity, or by or before any court or Governmental
Authority, pending or threatened against or affecting any FC Entity involving
the validity or enforceability of any of the Loan Papers.

 

Section 6.06         Ownership of Properties; Liens.

 

Each FC Entity has good title or valid leasehold interests in its respective
properties and assets, real and personal, including all accounts which are owned
or used in connection with its services or with the production and distribution
of its products, and none of such property or assets or leasehold interests is
subject to any mortgage, pledge, security interest, encumbrance, lien or charge
of any kind, other than liens or security interests in favor of Bank or for the
security interests granted by FirstCity Servicing Corporation to Bank of
Scotland in certain assets of FirstCity Servicing Corporation (but not the
servicing fees upon which the Bank has a first priority security interest).

 

Section 6.07         Taxes.

 

Each of the FC Entities has filed all federal and state tax returns or reports
required of it, including but not limited to, income, franchise, employment, and
sales taxes, and has paid all tax liability to the extent the same has become
due and before it may have become delinquent in accordance with such returns,
and Borrower and Guarantor know of no pending investigations of any FC Entity by
any taxing authority, or of any material pending but unassessed tax liability.

 

Section 6.08         Enforceability.

 

This Agreement, the Notes, the Collateral Documents, and the other Loan Papers
when delivered will be valid, binding, and enforceable in accordance with their
respective terms.

 

Section 6.09         Corporate Structure.

 

Borrower is a wholly owned subsidiary of FirstCity Financial Corporation. 
Borrower is the sole owner of FirstCity Servicing Corporation, FC Diversified
Holdings LLC, and FC Portfolio Holdings LLC.  FC Diversified Holdings LLC is the
sole owner of FC Highway 6 Holdings LLC, and FC Imperial Holdings LLC.  FC
Imperial Holdings LLC is owner and holder of the percentage of the equity
interests in the FC Imperial Subsidiaries set forth on the attached Exhibit B-1.

 

Section 6.10         Pledged Loans.

 

Upon the closing of the acquisition of any Pledged Loans, a FC Portfolio
Subsidiary will be the owner and holder of the Pledged Loans, free and clear of
all liens, security interests, claims, restrictions or encumbrances of any kind,
except those in favor of the Bank.  Upon the closing of the acquisition of any
Pledged Loans, the original promissory note and related allonges or a lost note
affidavit executed by the seller from whom the FC Imperial Subsidiary acquired
the loan or a prior owner and holder of the loan and other documents or
instruments which Bank requests be part of the Pledged Files as provided in the
Custodial Agreement will be held by the Custodian for the benefit of the Bank
under the terms of the Custodial Agreement.  The Pledged Files will not be
subject to any claims or interests of any prior

 

23

--------------------------------------------------------------------------------


 

custodial agreement or custodian.

 

24

--------------------------------------------------------------------------------


 

Section 6.11                            Pledged Equity Interests.

 

Upon the closing of the acquisition of any Pledged Equity Interests, a FC
Diversified Subsidiary will be the owner and holder of the Pledged Equity
Interests, free and clear of all liens, security interests, claims, restrictions
or encumbrances of any kind, except those in favor of the Bank.

 

Section 6.12                            FC Diversified Subsidiary Asset Pools.

 

Upon the closing of the acquisition of any Asset Pool by a FC Diversified
Subsidiary, such FC Diversified Subsidiary will be the owner and holder of the
loans in the Asset Pool, free and clear of all liens, security interests,
claims, restrictions or encumbrances of any kind.  Upon the closing of the
acquisition of any Asset Pool by a FC Diversified Subsidiary, the original
promissory note and related allonges (or a lost note affidavit executed by the
seller from whom the FC Diversified Subsidiary acquired the loan or a prior
owner and holder of the loan) and any other documents which are to be held by
the custodian for FC Diversified Subsidiary as provided in the custodial
agreement entered into by the FC Diversified Subsidiary and the custodian, with
all other documents relating to the Asset Pool to be held by the servicer
pursuant to the services agreement for the sole benefit of such FC Diversified
Subsidiary.  The documents held by the custodian for each FC Diversified
Subsidiary will not be subject to any claims or interests of any prior custodial
agreement or custodian.

 

ARTICLE VII

AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR

 

For the purposes of this Article VII (other than Section 7.16), the term FC
Entity shall not mean or include any FC Diversified Subsidiary; provided that
Borrower will provide notice to Bank of any event, occurrence, action, breach or
failure to act by any such FC Diversified Subsidiary (or any REO Affiliate of
such entity) that would otherwise constitute a breach of this Article VII
(assuming such FC Diversified Subsidiary (or any REO Affiliate of such entity)
was an FC Entity) and Bank may elect to require a Reserve with respect to any
such event, occurrence, breach, failure to act or action by any such FC
Diversified Subsidiary (or any REO Affiliate of such entity)  if such event,
occurrence or action would, in the opinion of Bank, adversely affect the Net
Cash Flow from Pledged Equity Interests to be received from such FC Diversified
Subsidiary.

 

Affirmative Covenants. Borrower and Guarantor covenant and agree as follows:

 

Section 7.01                            Financial Statements of Borrower and
Guarantors.

 

(a)  As soon as available and in any event within forty-five (45) days after the
close of each calendar month, as at the end of such month and for the period
commencing at the end of the previous calendar year and ending with the end of
such month, the Bank shall be furnished a consolidated and consolidating balance
sheet of Borrower and the other FC Entities other than Guarantor, and the
related statement of operations (including income statement) for such period,
all certified by the CFO of each Borrower and of each other member of the
consolidated group as being prepared in accordance with GAAP and to present
fairly the financial position and results of operation of such Person for such
period;

 

(b)  As soon as available but not later than one hundred five (105) days after
the close of each calendar year of Borrower, as at the end of and for the
calendar year just closed, the Bank shall be furnished a consolidated balance
sheet of Borrower and the other FC Entities other than Guarantor, the

 

25

--------------------------------------------------------------------------------


 

related statement of operations (including income statement) and a
reconciliation of capital for such year, all in reasonable detail and prepared
in accordance with generally accepted accounting principles consistently
applied, certified by a responsible person of such FC Entity to fairly and
accurately present the financial condition and results of operations of such FC
Entity at the date and for the periods indicated therein.

 

(c)  Within five (5) Business Days after delivery to the SEC by Guarantor, which
in all cases shall be on a timely basis in accordance with the applicable
document and the Securities Laws, the Bank shall be furnished copies of all
financial statements, financial information, management discussion and analysis
and other information filed by the Guarantor with the Securities and Exchange
Commission on Form 10-K, Form 10-Q, Form 8-K, or any other filings, all of which
shall be true, complete and accurate

 

Section 7.02                            Performance of Obligations.

 

The FC Entities will each duly and punctually cause to be paid and performed its
obligations under this Agreement and the other Loan Papers, as the same may be
amended or modified from time to time.

 

Section 7.03                            Preservation of Existence in Franchises
and Conduct of Business.

 

Borrower and Guarantor will do or cause to be done all things necessary to
preserve and keep in force its existence, rights, leases, patents, franchise
agreements, and all other licenses or rights necessary to comply with all laws,
regulations, rules, statutes, or other provisions applicable to it in the
operation of its business. Borrower and Guarantor will conduct and operate their
respective businesses in a good and businesslike manner

 

Section 7.04                            Maintenance of Properties.

 

Borrower and Guarantor will cause all of the properties of the FC Entities used
or useful in the conduct of their respective businesses to be maintained and
kept in good condition, repair and working order, and supplied with all
necessary equipment, and cause to be made all necessary repairs, renewals,
replacements, betterments, and improvements thereof, all as may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided that notwithstanding the
foregoing, Bank acknowledges that it is contemplated that the FC Diversified
Subsidiaries and FC Portfolio Subsidiaries will be liquidating their assets in
the ordinary course of their business, and that the Distressed Assets held by
such entities (or any REO Affiliates of such entities) will be maintained in a
condition conducive to maximizing the net proceeds from liquidation of such
Distressed Assets.

 

Section 7.05                            Payment of Taxes and Other Charges.

 

Borrower and Guarantor will promptly pay and discharge, or cause to be paid and
discharged, all lawful taxes, assessments, and governmental charges or services
imposed upon any of the FC Entities or upon their respective property, real,
personal or mixed, belonging to any FC Entity or upon any part thereof, before
the payment thereof shall become in default, as well as all lawful claims for
labor, materials and supplies, which, if unpaid, might become a lien or charge
upon such property, or upon any part thereof; provided, however, that neither
Borrower nor Guarantor shall be required to pay and discharge, or cause to be
paid and discharged, any such tax, assessment, charge, levy, or claim, so long
as the validly or amount thereof shall be contested in good faith by appropriate
proceedings diligently

 

26

--------------------------------------------------------------------------------


 

pursued, if appropriate reserves have been provided therefor. Notwithstanding
the foregoing, with respect to Distressed Assets held by any of the FC
Diversified Subsidiaries or FC Portfolio Subsidiaries (including any REO
Affiliates of such entities), Borrower and Guarantor shall cause to be paid the
lawful taxes, assessments and governmental charges or services as is necessary
to protect and preserve the Distressed Assets to maximize the net proceeds from
such Distressed Assets.

 

Section 7.06                            Insurance.

 

Borrower and Guarantor will keep or cause to be kept adequately insured by
financially sound and reputable insurers such of the assets, business, and
property of each FC Entity as are customarily insured by owners of similar
property against loss or damage of the kinds customarily insured against by
owners of similar property as are generally maintained by portfolio acquisition
entities which are affiliates of the Guarantor. Notwithstanding the foregoing,
with respect to Distressed Assets held by any of the FC Diversified Subsidiaries
or FC Portfolio Subsidiaries (or any REO Affiliate of such entity), Borrower and
Guarantor shall cause such property to be insured as is required under the terms
of the servicing agreement (including any Servicing Agreement) entered into by
the FC Diversified Subsidiary or FC Portfolio Subsidiary.  Upon the request of
Bank, Borrower and Guarantor will furnish or cause to be furnished to the Bank,
from time to time, a summary of its insurance coverage in form satisfactory to
the Bank and if requested, will furnish the Bank copies of the applicable
policies.

 

Section 7.07                            Maintenance of Books and Records.

 

Borrower and Guarantor will maintain and cause each of the other FC Entities to
maintain proper books of record and account in which full, true and correct
entries will be made on a consistent basis of all dealings and transactions in
relation to its business and activities.

 

Section 7.08                            Inspection of Properties, Books and
Records.

 

The Borrower and Guarantor will permit the Bank and its representatives to visit
and inspect any of the properties of the FC Entities, to examine its and their
books and accounts, and to discuss its and their affairs, finances and accounts,
all at such reasonable times and as the Bank may reasonably request. 
Notwithstanding the foregoing, the Bank’s rights under this Section 7.08 with
respect to any FC Diversified Subsidiary shall be the same as the Parent
Entity’s rights to inspect books and records under the terms of the company
agreement or applicable law.

 

Section 7.09                            Compliance With Laws.

 

Borrower and Guarantor will comply and cause each of the other FC Entities
(other than the FC Diversified Subsidiaries, in which case, Borrower and
Guarantor will exercise commercially reasonable efforts to cause each FC
Diversified Subsidiary (and any REO Affiliate of such entity)) to comply with
all applicable laws, rules, regulations and orders of any court or Governmental
Authorities and, in the case of the FC Diversified Subsidiaries or FC Portfolio
Subsidiaries (or any REO Affiliate of such entities), where failure to so comply
would have, or could reasonably be expected to have, in the opinion of the Bank,
an adverse affect on the Net Cash Flow from Pledged Equity Interests or Net Cash
Flow from Pledged Loans to be received from such FC Diversified Subsidiary or FC
Portfolio Subsidiary.

 

27

--------------------------------------------------------------------------------


 

Section 7.10                            Notice of Litigation, Material Adverse
Changes, and Events of Default.

 

Borrower and Guarantor will promptly give to the Bank a notice in writing of
(i) any litigation or any proceeding before any court or Governmental Authority
to which any of the FC Entities is a party which, if adversely determined, would
result in either (A) a monetary judgment equal to or (other than the FC
Diversified Subsidiaries and FC Portfolio Subsidiaries) greater than $1,000,000,
or (B) a judgment for other than monetary damages, (ii) any other matter which
would materially adversely affect the business, financial condition, Net Cash
Flow or operations of an FC Entity, and (iii) the occurrence of any event or
circumstance that constitutes or could constitute with notice and lapse of time
a default or event of default with respect to the Revolving Loan, and (iv) any
claims by an obligor under or pledgor of collateral for a Distressed Asset in
any litigation involving any FC Diversified Subsidiary or FC Portfolio
Subsidiary (or any REO Affiliate of such entity), where such claim exceeds the
indebtedness of such obligor or pledgor to the FC Entity and which constitutes a
material pending legal proceeding required to be disclosed by the Guarantor.

 

Section 7.11                            Further Assurances.

 

Upon the request of the Bank, the Borrower and Guarantor (only to the extent
contemplated by this Agreement) shall duly execute and deliver, or cause to be
executed and delivered to the Bank, at the cost and expense of the Borrower,
such further instruments as may be necessary or proper in the reasonable
judgment of the Bank, to carry out the provisions and purposes of this Agreement
and the other Loan Papers and to do all things necessary to preserve, validate,
perfect, and/or continue the liens and security interests of the Bank under the
Loan Papers.

 

Section 7.12                            Pledged Loan and Asset Pool Loan Report;
Waterfall Certificate.

 

(a)                                  On or before the 15th day of each month,
Borrower shall deliver to Bank a report prepared by the Borrower (with
supporting documentation from the servicer(s)) of the Pledged Loans and Asset
Pool Loans which reflects (i) the payment status of each Pledged Loan and Asset
Pool Loans including the number of days past due; (ii) the unpaid principal
balance of each Pledged Loan and Asset Pool Loan; (iii) a monthly analysis and
assessment of the present value of the loans and assets constituting Pledged
Loans or Asset Pool Loans and projected monthly collections with respect to the
Pledged Loans and Asset Pool Loans; (iv) the collection status of Pledged Loans
and Asset Pool Loans; (v) the aggregate payments received with respect to such
Pledged Loans and Asset Pool Loans for the previous month and in total; (vi) a
monthly calculation, including all assumptions, of the NPEV with respect to each
Pledged Loan and Asset Pool Loan, (vii) a calculation of the NPEV Ratio as of
the last day of the prior month calculated in a manner consistent with prior
reports, (viii) an identification of the nature and amount of any Protective
Advances for the previous month, (ix) a disbursement report reflecting amounts
collected on the Pledged Loans and Asset Pool Loans, the amount disbursed for
Protective Advances, Servicing Fees and other disbursements, and a calculation
of the monthly payment which Borrower believes is due in accordance with this
Agreement, and (x) such other information as Bank may reasonably request.  Bank
is not bound by the calculations in such report and specifically reserves the
right to challenge such calculations.

 

(b)                                 On or before the fifteenth (15th) day of
each month, Borrower shall deliver to Bank (i) a Waterfall Certificate in
respect of each FC Diversified Subsidiary or FC Portfolio Subsidiary for all
Asset Net Cash Flow received by each such entity for the prior month and where
appropriate, each Asset Pool, certified by an executive officer of Borrower;
(ii) a servicing fee report showing all servicing fees (including all Servicing
Fees) received by the Servicer from each FC Portfolio Subsidiary and each FC
Diversified Subsidiary for the prior month, certified by an executive officer of
Borrower; (iii) a Summary Waterfall Certificate in respect of the Borrower; and
(iv) a report in the form attached hereto as Exhibit L setting forth the
computation of the Aggregate Undistributed Funds of all FC Diversified
Subsidiaries and

 

28

--------------------------------------------------------------------------------


 

FC Portfolio Subsidiaries.

 

(c)                                  Borrower shall give the Bank notice if the
amount of Aggregate Undistributed Funds at any time exceeds $1,000,000.

 

(d)                                 Borrower shall notify Bank of the failure of
any FC Diversified Subsidiary to make distributions of net cash flow from any
Asset Pool to its members pursuant to the distribution provisions set forth in
the limited liability company agreement or other agreement between the members
of the FC Diversified Subsidiary to the extent that funds were available in the
priority set forth in such agreements.  Bank may elect to require a Reserve with
respect to any such FC Diversified Subsidiary as a result of the failure of the
FC Diversified Subsidiary to make the distribution.

 

Section 7.13                            Servicer.

 

Borrower shall cause FirstCity Servicing Corporation to continue as the servicer
with respect to the Pledged Loans.  Borrower will provide notice to Bank within
two (2) days after Borrower is advised of the termination or replacement, in
whole or part, of Servicer with respect to the servicing of the Asset Pool
Loans.

 

Section 7.14                            Servicing of Assets.

 

Borrower shall cause the Pledged Loans to be serviced in accordance with the
terms of the existing Services Agreements and, in the case of newly acquired
Pledged Loans, in accordance with the terms of a Servicing Agreement in a form
approved by the Bank.  Borrower shall cause the Asset Pool Loans to be serviced
in accordance with the terms of services agreements which are substantially
similar to the terms of the Services Agreement attached as Exhibit E.  Borrower
shall provide to the Bank such reports and other information as the Bank may
request to evidence compliance with the terms of this Section 7.14.

 

Section 7.15                            Maintenance of Representations and
Warranties.

 

The representations and warranties of the Borrower and Guarantor in this
Agreement and in the Loan Papers shall be continuing representations and
warranties and shall continue to be accurate until the Note and Obligations have
been paid in full.

 

Section 7.16                            Financial Covenants.

 

(a)                                  Borrower and all other FC Entities
excluding the Guarantor, on a consolidated basis, shall, at the end of each
fiscal quarter:

 

(i)                                     maintain a Tangible Net Worth for
Borrower and all FC Entities other than Guarantor equal to or greater than
$75,000,000 for the last day of the fiscal quarter then ended; and

 

(ii)                                  maintain a ratio of Borrower Net Cash Flow
to Total Interest and Fee Expense of not less than 2.00 to 1.00 for the four
fiscal quarters then ended.

 

(b)                                 All covenants set forth in this Section 7.16
shall be measured quarterly, upon receipt of the financial statements delivered
to Bank pursuant to Section 7.01.

 

29

--------------------------------------------------------------------------------


 

(c)                                  On or before May 15, August 15, November 15
and February 15 of each year, Borrower shall deliver to the Bank a certificate
signed by the chief financial officer of Borrower setting forth the Tangible Net
Worth and the ratio of Borrower Net Cash Flow to Total Interest and Fee Expense,
together with the details of such calculations, and such certificate shall
certify the accuracy of such calculations.

 

(d)                                 For purposes of this Section 7.16, the
capitalized terms not otherwise defined in this Agreement shall have the
following meanings:

 

“Borrower Net Cash Flow” shall mean, for any period, the amount of Gross
Waterfall Distributions less Total Operating Expenses in such period.

 

“Gross Waterfall Distributions” shall mean, for any period, the aggregate
amounts distributed by the FC Diversified Subsidiaries and FC Portfolio
Subsidiaries to the Borrower as set forth in the Summary Waterfall Certificate
delivered by the Borrower for such period.

 

“Tangible Net Worth” shall mean, at any time, the total of shareholders’ equity
(including capital stock (both common and preferred), additional paid—in capital
and retained earnings after deducting treasury stock of a Person), less the sum
of the total amount of any intangible Assets, which, for purposes of this
definition, shall include, without limitation, general intangibles and, if
applicable, all accounts receivable not incurred in the ordinary course of
business from any affiliate of such Person or any loans to directors or officers
of any affiliate of such Person, unamortized deferred charges and good will, all
as determined in accordance with GAAP.

 

“Total Interest and Fee Expense” shall mean, for any period, total interest and
fees payable during such period by the Borrower under this Agreement.

 

“Total Operating Expenses” shall mean, for any period, the sum of all Operating
Expenses during such period of the Borrower and the other FC Entities (other
than Guarantor), determined in accordance with GAAP and as reflected on the
financial statements of each such entity.

 

Section 7.17                            Activities of FC Diversified
Subsidiaries and FC Portfolio Subsidiaries.

 

In furtherance and not in limitation of the other restrictions set forth in this
Agreement, Borrower shall ensure that no FC Diversified Subsidiary (or any REO
Affiliate of such entity) or FC Portfolio Subsidiary (or any REO Affiliate of
such entity) engages in any activity other than acquiring, owning, collecting
and liquidating Distressed Assets and Asset Pools and shall have no assets other
than such Distressed Assets and Asset Pools, collections thereon and interests
in REO Affiliates of which it is the REO Owner, or the ownership of Incidental
Equity Interests.

 

Section 7.18                            Fees.

 

Borrower shall pay the fees set forth on Exhibit M.  The obligation to pay any
such fees earned prior to the termination of this Agreement shall survive the
payment of the Note.

 

30

--------------------------------------------------------------------------------


 

Section 7.19                            Notice of Modification of Rolling NPV
for Distressed Assets; Reserves Related to Acquisition of Distressed Assets.

 

On or before the fifteenth (15th) day of each month, Borrower shall provide Bank
with notice of all Distressed Assets with a NPEV of $100,000.00 or more and with
a change as of the end of the prior month in the Rolling NPV of such Distressed
Asset in excess of 10% (either increase or decrease) as compared to the Rolling
NPV previously in effect for such Distressed Asset.  As to any Pledged Loan of a
FC Portfolio Subsidiary as to which there is a change in the Rolling NPV for
that Pledged Loan in excess of 10% (either increase or decrease) from the
Rolling NPV as last disclosed to Bank which is not acceptable to Bank, Bank may
establish a Reserve in connection with the determination of the NPEV Ratio.  In
connection with the acquisition of any Pledged Loans or Asset Pools or at any
time thereafter, Bank may establish a Reserve in connection with the NPEV Ratio
to address concerns of Bank related to the Distressed Assets.

 

Section 7.20                            Protective Advance Report.

 

On or before the 15th of each month, Borrower shall deliver to Bank (i) a
completed Protective Advance Report in the form of the attached Exhibit N
attached hereto, showing as of the close of business on the last Business Day of
the preceding calendar month the aggregate amount retained by the FC Portfolio
Subsidiaries to pay Protective Advances not theretofore paid, the aggregate
amount of Protective Advances theretofore paid, and the aggregate amount
withheld for payment of Protective Advances (in the aggregate) by such Persons
during the immediately preceding calendar month, and (ii) a report in the form
of Exhibit O attached hereto, showing as of the close of business on the last
Business Day of the preceding calendar month, the projected Protective Advance
expenses to be incurred in the aggregate for each month for each Asset owned by
that FC Portfolio Subsidiary during the 60 month period after the end of the
preceding calendar month.

 

Section 7.21                            Control Agreement.

 

Within thirty (30) days after the acquisition of Pledged Loan by a FC Portfolio
Subsidiary, the Bank and the depository bank shall enter into a deposit account
control agreement related to the Lock-Box Account of the FC Portfolio
Subsidiary.

 

Section 7.22                            General Covenant.

 

Borrower and Guarantor warrant and represent to and covenants with the Bank
that, so long as this Agreement is in effect, and until the Revolving Loan,
together with interest and all other Obligations, are paid in full,  Borrower
will (unless it shall have first procured the written consent of the Bank to do
otherwise) (i) perform the obligations set forth in this Article VII, (ii) cause
each other FC Entity (other than a FC Diversified Subsidiary) to perform the
obligations set forth in this Article VII which are applicable to such FC Entity
(other than a FC Diversified Subsidiary) and (iii) use its commercially
reasonable efforts to the extent it has the authority to do so, to cause each FC
Diversified Subsidiary to perform the obligations set forth in this Article VII
which are applicable to such FC Diversified Subsidiary.

 

31

--------------------------------------------------------------------------------


 

Section 7.23  Bank Accounts.

 

Borrower shall maintain the Borrower Control Account and Borrower Operating
Account with Bank.  Borrower shall either maintain all of its other bank
accounts with the Bank or maintain such other bank accounts in a financial
institution which has entered into a deposit account control agreement for the
benefit of the Bank covering such bank accounts.  If Borrower elects to hold its
bank accounts (excluding the Borrower Control Account and the Borrower Operating
Account) in a financial institution other than Bank, on or before the expiration
of thirty (30) days following the Effective Date, Borrower shall cause such
financial institution to enter into a deposit account control agreement with the
Bank in form and substance acceptable to the Bank, pursuant to which the Bank
obtains a first priority security interest in such accounts.  Borrower and
Guarantor shall cause FC Diversified Holdings, LLC, FC Imperial Holdings LLC, 
FC Highway 6 Holdings LLC, and FC Portfolio Holdings LLC to either maintain all
of their bank accounts with the Bank or maintain such bank accounts in a
financial institution which has entered into a control agreement for the benefit
of the Bank covering such bank accounts.  If any of FC Diversified Holdings,
LLC, FC Imperial Holdings LLC, FC Highway 6 Holdings LLC, or FC Portfolio
Holdings LLC shall elect to hold its bank accounts in a financial institution
other than the Bank, on or before the expiration of thirty (30) days following
the Effective Date, Borrower and Guarantor shall cause such financial
institution to enter into a deposit account control agreement with the Bank in
form and substance acceptable to the Bank, pursuant to which the Bank obtains a
first priority security interest in such accounts.

 

Section 7.24  Intervest Bancshares Corp. Stock.

 

On or before the expiration of thirty (30) days following the Effective Date,
Borrower shall cause FC Highway 6 Holdings LLC to take all steps necessary to
perfect the Bank’s first-priority security interest in the 127,500 shares of
Intervest Bancshares Corp. stock owned by FC Highway 6 Holdings LLC.

 

ARTICLE VIII

NEGATIVE COVENANTS OF BORROWER AND GUARANTOR

 

For the purposes of this Article VIII, the term FC Entity shall not mean or
include any FC Diversified Subsidiary; provided that Borrower will provide
notice to Bank of any event, occurrence, action, breach or failure to act by any
such FC Diversified Subsidiary (or any REO Affiliate of such entity) that would
otherwise constitute a breach of this Article VIII (assuming such FC Diversified
Subsidiary (or any REO Affiliate of such entity) was an FC Entity) and Bank may
elect to require a Reserve with respect to any such event, occurrence, action,
breach or failure to act by any such FC Diversified Subsidiary (or any REO
Affiliate of such entity)  if such event, occurrence or action would, in the
opinion of Bank,  adversely affects the Net Cash Flow from Pledged Equity
Interests to be received from such FC Diversified Subsidiary.

 

Negative Covenants. The Borrower and Guarantor covenant and agree that, as long
as Borrower may borrow hereunder and until payment in full of the Note:

 

Section 8.01                            Additional Debt.

 

The FC Entities (other than Guarantor, but including REO Affiliates of such
entities) will not incur, create, assume, or permit to exist any Debt except
(i) Debt to the Bank, (ii) trade indebtedness incurred in the ordinary course of
business, (iii) taxes, assessments, and governmental charges being

 

32

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings diligently pursued, if
appropriate reserves have been provided therefore; (iv) in the case of an REO
Affiliate, indebtedness to the related FC Diversified Subsidiary or FC Portfolio
Subsidiary for the purchase of the assets held by such REO Affiliate, and
(v) endorsements, assumptions or other contingent obligations entered into by
any FC Diversified Subsidiary or FC Portfolio Subsidiary in favor of the seller
in connection with the purchase or acquisition of Distressed Assets.  Guarantor
will notify the Bank if it incurs borrowed indebtedness in excess of $5,000,000.

 

Section 8.02                            Liens.

 

The FC Entities (other than Guarantor) will not hereafter create, assume, or
permit to exist any mortgage, lien, security interest, charge, encumbrance, or
pledge of any kind against any of its property including, without limitation the
Pledged Equity Interests.

 

Section 8.03                            Sales of Assets, Acquisitions, and
Dissolutions.

 

None of the FC Entities shall dissolve, liquidate or issue additional equity
interests, or enter into an agreement that will result in a Change of Control;
provided that the sale, collection or liquidation of Distressed Assets held by a
FC Diversified Subsidiary or a FC Portfolio Subsidiary in the normal course of
business shall not be considered a Change of Control for purposes of this
sentence; and provided further, upon ten (10) days advance notice to the Bank, a
FC Diversified Subsidiary or FC Portfolio Subsidiary may be dissolved or merged
into another such entity upon the liquidation of substantially all of the assets
of such Person that can reasonably be expected to be collected or sold. The FC
Entities will not, except as permitted by a services agreement to which that
entity is a party or otherwise in the ordinary course of business, sell,
transfer, convey, or lease all or any part of its property which is subject to a
lien, security interest, or assignment created pursuant to the Loan Papers.  The
FC Entities will not acquire all or a substantial part of the property or assets
of any other person or entity or a controlling interest in the shares or similar
interest in any corporation or other entity other than with respect to
Incidental Equity Interests or by any FC Diversified Subsidiary or FC Portfolio
Subsidiary in the ordinary course of the acquisition of Distressed Assets;
provided that one FC Entity may acquire the property or assets of another FC
Entity after such other FC Entity has liquidated substantially all of its assets
that can reasonably be expected to be sold or collected.

 

Section 8.04                            Guarantor of Indebtedness.

 

The FC Entities (other than Guarantor, but including REO Affiliates of such
entities) will not become liable, directly or indirectly, as guarantor or
otherwise, for any obligation of any other person or entity, except for the
endorsement of commercial paper for deposit or collection in the ordinary course
of business or the endorsements, assumptions or other contingent obligations
entered into by any FC Diversified Subsidiary or FC Portfolio Subsidiary in
favor of the seller in connection with the purchase or acquisition of Distressed
Assets.  Guarantor will notify the Bank if it guarantees borrowed indebtedness
in excess of $5,000,000.

 

Section 8.05                            Change of Name, Reorganization, Stock
Transactions.

 

Except as allowed under Section 8.03, the FC Entities will not change its name,
enter into any merger, consolidation, reorganization or recapitalization, or
reclassify its equity interests. The Borrower will not issue, redeem, purchase,
or retire any of its capital stock (or any partnership interest if Borrower is a
partnership) or grant or issue any warrant, right or option pertaining thereto,
or other security con-

 

33

--------------------------------------------------------------------------------


 

vertible into any of the foregoing.

 

Section 8.06                            Additional Information.

 

The FC Entities will not furnish the Bank with any certificate or other document
that will contain any untrue statement of material fact or that will omit to
state a material fact necessary to make it not misleading in light of the
circumstances under which it is furnished.

 

Section 8.07                            Margin Stock.

 

The FC Entities will not, directly or indirectly, apply any part of the proceeds
of the Revolving Loans to the purchasing or carrying of any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, or any regulations, interpretations, or rulings thereunder.

 

Section 8.08                            Collateral Value.

 

On each Distribution Date, the unpaid principal balance of the Note after
reduction for distributions applied to the principal balance of the Note under
Section 2.02(b) and any mandatory payment made pursuant to Section 2.02(d) shall
not equal or exceed an amount that causes the NPEV Ratio to equal or exceed
25.0%.

 

Section 8.09                            Amendment to Constituent Documents.

 

The FC Entities (other than the FC Diversified Subsidiaries) shall not amend or
restate its Certificate of Formation, Company Agreement or other constituent
documents without the written consent of the Bank. The FC Diversified
Subsidiaries shall not amend any Certificate of Formation, company agreement or
other constituent document in a manner that would be inconsistent with Section
5.01(d)(iii).

 

Section 8.10                            Pledging of Membership Interests in FC
Diversified Subsidiary or FC Portfolio Subsidiary.

 

No lien, security interest, pledge or other encumbrance shall be placed on the
membership interests of the FC Diversified Subsidiaries or FC Portfolio
Subsidiaries (or any REO Affiliate of such entity) held by any Parent Entity or
by FC Portfolio Holdings, LLC other than those in favor of the Bank.

 

Section 8.11                            General Covenant.

 

Borrower and Guarantor warrant and represent to and covenants with the Bank
that, so long as this Agreement is in effect, and until the Revolving Loan,
together with interest and all other Obligations, are paid in full, Borrower
will (unless it shall have first procured the written consent of the Bank to do
otherwise) (i) perform the obligations set forth in this Article VIII, (ii)
cause each other FC Entity (other than a FC Diversified Subsidiary) to perform
the obligations set forth in this Article VIII which are applicable to such FC
Entity (other than a FC Diversified Subsidiary) and (iii) use its commercially
reasonable efforts to the extent it has the authority to do so, to cause each FC
Diversified Subsidiary to perform the obligations set forth in this Article VIII
which are applicable to such FC Diversified Subsidiary.

 

34

--------------------------------------------------------------------------------


 

ARTICLE IX

DEFAULT

 

For the purposes of this Article IX, the term FC Entity shall not mean or
include any FC Diversified Subsidiary; provided that Borrower will provide
notice to Bank of any event, occurrence, action, breach or failure to act by any
such FC Diversified Subsidiary (or any REO Affiliate of such entity) that would
otherwise constitute an Event of Default under this Article IX (assuming such FC
Diversified Subsidiary (or any REO Affiliate of such entity)  was an FC Entity)
and Bank may elect to require a Reserve with respect to any such event,
occurrence, action, breach or failure to act by any such FC Diversified
Subsidiary (or any REO Affiliate of such entity) if such event, occurrence or
action would, in the opinion of Bank, adversely affect the Net Cash Flow from
Pledged Equity Interests to be received from such FC Diversified Subsidiary.

 

Section 9.01                            Events of Default.

 

Without in any manner impairing the demand nature of the Note (if such Note
provides for payment on demand), each of the following shall be deemed an “Event
of Default,” the occurrence of which shall, at the option of the Bank, terminate
Bank’s obligation to make Advances hereunder or if any Advance or any portion
thereof is then outstanding, the occurrence of which shall, at the Bank’s
option, cause all sums owing to the Bank hereunder, directly under the Note, as
well as all other of the Obligations, forthwith to become due and payable on
demand, without presentment, protest, notice of acceleration or intent to
accelerate, or other notice of any kind, all of which are hereby expressly
waived:

 

(a)                                  Failure to pay any installment of principal
or interest on the Note or any other portion of the Obligations, or any renewals
thereof, as the same shall become due and payable, as therein or herein
expressed, whether at maturity, by declaration as authorized in the Note or by
this Agreement, or otherwise.

 

(b)                                 Borrower, Guarantor or any of the other FC
Entities shall refuse or fail to observe or perform or comply with any other of
the covenants, warranties, representations, conditions and agreements which such
person or entity is obligated to observe, perform or comply with in this
Agreement, the Note, or other Loan Papers.

 

(c)                                  Any representation or warranty made by
Borrower or Guarantor is untrue in any material respect, or any schedule,
statements, report, certification, notice or writing furnished by Borrower,
Guarantor or any of the other FC Entities to the Bank is untrue in any material
respect on the date as of which the facts set forth are stated or certified, or
information is omitted from such schedules, statements, reports, certification,
notices, or writings and the omission of such information would cause the
representations and warranties contained therein to be misleading in any
material respect.

 

(d)                                 Borrower, Guarantor or any of the other FC
Entities shall have had an order for relief entered against it under the
Bankruptcy Reform Act of 1978 (the “Code”), or a trustee or receiver shall be
appointed for any of the FC Entities of all or a substantial part of any of its
property in any involuntary proceeding under the Code or otherwise, or any court
shall have taken jurisdiction of all or a substantial part of any of its
property in any involuntary proceeding for the reorganization, dissolution,
liquidation or winding up of any of the FC Entities, and such trustee or
receiver shall not be discharged or such jurisdiction relinquished or vacated or
stayed on appeal within thirty (30) days; or an involuntary petition for relief
under the Code which is filed against any of the FC Entities has not been
dismissed within thirty (30) days from the date of its filing; or any of the FC
Entities shall become insolvent or shall

 

35

--------------------------------------------------------------------------------


 

admit in writing its inability to pay its debts generally as they become due, or
shall generally not be paying its debts as such debts become due, or shall
consent to the appointment of a receiver or trustee or liquidator all of its
property or a substantial part thereof, or shall have failed within thirty (30)
days to pay or bond or otherwise discharge any judgment or any attachment of a
material item of property which is unstayed on appeal.

 

(e)                                  The occurrence of any material default or
event of default by a FC Portfolio Subsidiary under any of the Services
Agreements or Custodial Agreements, the breach by the Servicer, Borrower or FC
Portfolio Subsidiary of any of the Services Agreement or the breach by FC
Portfolio Holdings LLC, a FC Portfolio Subsidiary, or Servicer of any of the
Custodial Agreements.

 

(f)                                    The failure to pay accrued and unpaid
interest on the Note on a monthly basis.

 

(g)                                 The occurrence of any default or event of
default (which in each case has not been cured within any applicable cure
period) under any of the Loan Papers.

 

(h)                                 FirstCity Servicing Corporation ceases to be
the Servicer with respect to the Pledged Loans.

 

Section 9.02                            Remedies Upon Default.

 

Upon the occurrence of an Event of Default (other than with respect to any
event, occurrence or action relating to a FC Diversified Subsidiary), the Bank
may without notice terminate its commitment to lend hereunder and declare the
Obligations or any part thereof to be immediately due and payable without
demand, presentment, notice of dishonor, or protest, or notice of acceleration
or intent to accelerate, all of which are hereby expressly waived. Upon the
occurrence of any such Event of Default, the Bank may exercise all rights
available to it in law or in equity, under the Loan Papers or otherwise.  Upon
any event, occurrence, action, breach or failure to act by any FC Diversified
Subsidiary (or any REO Affiliate of such entity)  that would otherwise
constitute an Event of Default assuming such FC Diversified Subsidiary (or any
REO Affiliate of such entity) were a FC Entity for purposes of this Article IX,
Bank may elect to require a Reserve with respect to any such event, occurrence,
action, breach or failure to act by any such FC Diversified Subsidiary (or any
REO Affiliate of such entity) if such event, occurrence, action, breach or
failure to act would, in the opinion of Bank, adversely affect the Net Cash Flow
from Pledged Equity Interests to be received from such FC Diversified
Subsidiary.  Without limiting the generality of Sections 9.02 and 9.03, upon the
occurrence and during the continuance of an Event of Default, the Bank shall
have the right, at any time in its discretion and without notice to Borrower,
Guarantor or any other individual or entity, to issue instructions to any or all
of the issuers of securities which constitute part of the Collateral (including
the FC Diversified Subsidiaries, FC Portfolio Subsidiaries, FC Highway 6
Holdings LLC, FC Diversified Holdings LLC, FC Portfolio Holdings LLC, and FC
Imperial Holdings LLC) [collectively, the “Issuers”] with regard to the
disposition of the Collateral, and each such Issuer is hereby authorized and
directed by Borrower and Guarantor to comply with such instructions without any
other or further instructions from Borrower, Guarantor or any other person or
entity.  Each Issuer is authorized, and Borrower and Guarantor hereby direct
each Issuer, to comply with such instructions from the Bank notwithstanding any
inconsistent or contrary instructions from Borrower, Guarantor or any other
person or entity.

 

Section 9.03                            Additional Remedies.

 

In addition to any other security required or permitted hereunder, Borrower
hereby grants the

 

36

--------------------------------------------------------------------------------


 

Bank a lien, security interest, mortgage and/or pledge for the payment of all
debts and liabilities of Borrower to the Bank upon all monies, deposit accounts,
investment property, securities, or other property of Borrower, now or hereafter
held by the Bank (including property held in safekeeping, custody or pledge, or
any items received for collection or transmission and the proceeds thereof), and
the Bank shall have at all times the right to withhold payment of the balance of
any deposit account (whether general or special) of Borrower with the Bank. The
Bank may appropriate and apply to the payment of any liabilities of Borrower to
the Bank, whether or not then due, any security therefor and any monies, deposit
accounts, investment property, claims, securities, or other property or proceeds
thereof, or may sell, assign, give options to purchase, and deliver the whole or
any part thereof in one or more parcels, at public or private sale, at the
Bank’s office, or at any exchange or brokers’ board, or elsewhere, for cash,
upon credit, or for future delivery, without demand, advertisement, or notice,
which are hereby expressly waived; and upon any such sale the Bank may become
the purchaser of any such property free from any right of redemption, which is
hereby waived and released.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01                     Waiver.

 

Neither this Agreement nor any provisions hereof may be changed, waived,
discharged, or terminated orally, but only by instrument in writing signed by
the party against whom enforcement of the charge, waiver, discharge or
termination is sought.

 

Section 10.02                     Benefit.

 

Neither Borrower nor Guarantor may transfer or assign its rights and obligations
hereunder, and, subject to such restriction, the provisions hereof shall extend
to and be binding upon its respective successors and assigns. All covenants and
agreements made by or on behalf of any of the parties hereto shall bind and
inure to the benefit of and be enforceable by, the respective successors and
assigns of the parties hereto, whether so expressed or not, and, in particular,
shall inure to the benefit of, and be enforceable by, the holder or holders of
the Note.

 

Section 10.03                     Survival of Representations and Warranties.

 

All representations and warranties contained herein or in any other instrument
contemplated hereby shall survive the execution and delivery of this Agreement,
the Note, and the other Loan Papers, and neither investigation by the Bank nor
any closing shall affect the representations and warranties or the right of the
Bank to rely on and enforce them.

 

Section 10.04                     Notices.

 

Any and all notices or demands which must or may be given hereunder or under any
other instrument contemplated hereby shall be given by delivery in person or by
registered or certified mail, return receipt requested, postage prepaid, to the
parties hereto at the addresses specified above. All such communications,
notices, or presentations and demands provided for herein shall be deemed to
have been delivered when actually delivered in person to the respective parties,
or if mailed, then on the date of mailing, provided that such mailing is by
registered or certified mail, return receipt requested, with postage prepaid.

 

37

--------------------------------------------------------------------------------


 

Section 10.05                     Maximum Interest Rate.

 

No provision of this Agreement or of the Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate. If any excess
of interest in such respect is hereby provided for, or shall adjudicated to be
so provided, in the Note or otherwise in connection with this loan transaction,
the provisions of this Section 10.05 shall govern and prevail, and neither
Borrower nor the sureties, guarantors, successors or assigns of Borrower shall
be obligated to pay the excess amount of such interest, or any other excess sum
paid for the use, forbearance or detention of sums loaned pursuant hereto. In
the event the Bank ever receives, collects, or applies as interest any such sum,
such amount which would be in excess of the maximum amount permitted by
applicable law shall be applied as a payment and reduction of the principal of
indebtedness evidenced by the Note, and, if the principal amounts of the Note
have been paid and provided for in full, any remaining excess shall forthwith be
paid to Borrower.

 

Section 10.06                     Expenses.

 

Borrower shall pay or reimburse Bank for all reasonable costs and expenses
(including attorneys’ fees) incurred by Bank in connection with the negotiation,
making, monitoring or enforcing the Loan or the preparation of any Loan Papers
including, without limitation, custodial fees under the Custodial Agreements
with respect to the Pledged Files of the FC Portfolio Subsidiaries, appraisal
fees, UCC search fees, recording fees, insurance premiums, taxes and any and all
other such costs and expenses.  The fees and expenses incurred by the Bank for
the initial negotiation and documentation of the Loan Papers shall be paid upon
receipt of an invoice, notwithstanding the provisions of Section 2.02(b).

 

Section 10.07                     Choice of Law and Venue; Submission to
Jurisdiction; Service of Process.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS (WITHOUT REFERENCE TO THE CHOICE OF LAW
PRINCIPLES THEREOF). THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND FEDERAL COURTS LOCATED IN THE COUNTY OF McLENNAN, STATE OF TEXAS OR, AT THE
SOLE OPTION OF BANK, IN ANY OTHER COURT IN WHICH BANK SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY.

 

(b)                                 BORROWER AND GUARANTOR HEREBY SUBMIT FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.

 

(c)                                  BORROWER AND GUARANTOR HEREBY WAIVE
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR OTHER PROCESS ISSUED IN ANY
ACTION OR PROCEEDING AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT, OR OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER OR
GUARANTOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE WITH THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S OR
GUARANTOR’S ACTUAL RECEIPT THEREOF OR THREE

 

38

--------------------------------------------------------------------------------


 

DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

(d)                                 NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO AFFECT THE RIGHT OF SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY BANK OF ANY JUDGMENT
OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT
TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

Section 10.08                     Counterparts.

 

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 10.09                     Severability.

 

Any Section, clause, Subsection, sentence, paragraph, or provision of this
Agreement held by a court of competent jurisdiction to be invalid, illegal, or
ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but the effect thereof shall be confined to the Section, clause,
Subsection, sentence, paragraph or provisions so held to be invalid, illegal or
ineffective.

 

Section 10.10                     Effect of Waiver.

 

No consent or waiver, express or implied, by the Bank to or of any breach of or
deviation from any covenant, condition or duty of Borrower or Guarantor shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.

 

Section 10.11                     Waiver of Jury Trial.

 

BORROWER, GUARANTOR AND BANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND BANK REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 10.12                     Indemnity.

 

Borrower and Guarantor, jointly and severally, agree to pay, indemnify or
reimburse the Bank, its affiliates, and its and their respective officers,
directors, partners, employees, advisors, agents, controlling persons and
trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by an Indemnitee or asserted against any Indemnitee
by any third party or by any FC Entity arising out of, in connection with, or as
a result of, (i) the execution or delivery of this Agreement, any other
Collateral Document or any agreement or

 

39

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, (ii) the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, including,
without limitation, the use or proposed use of proceeds of the Revolving Loan,
(iii) the collection of the Pledged Loans or Asset Pool Loans or foreclosure or
repossession of any of the collateral securing the Pledged Loans or Asset Pool
Loans, and (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by any third party or by an FC Entity, and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this Section 10.12, collectively, the “Indemnified Liabilities”), provided that
neither the Borrower nor Guarantor shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the material breach by the Bank of a
material term of the Loan Papers, or the gross negligence or willful misconduct
of, in each case as determined by a final and nonappealable decision of a court
of competent jurisdiction (a “Final Decision”), such Indemnitee, any of its
affiliates or its or their respective officers, directors, partners, employees,
agents or controlling persons. No Indemnitee shall be liable for any damages
arising from the use by unauthorized persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons or for any special, indirect,
consequential or punitive damages in connection with the Revolving Loan. All
amounts due under this Section 10.12 shall be payable not later than 30 days
after written demand therefor, unless there is a good faith claim that the Bank
materially breached a material term of the Loan Papers or engaged in gross
negligence or willful misconduct, in which case amounts due under this Section
10.12 shall not be due until thirty days after a Final Decision with respect to
whether or not the Bank materially breached a material term of the Loan Papers
or engaged in gross negligence or willful misconduct, provided, however, in no
event shall any claim that the Bank materially breached a material term of the
Loan Papers relieve Borrower or Guarantor of their respective obligations to
make payments as they become due on the Revolving Loan in accordance with the
other terms of this Agreement, the Note and other Loan Papers, without set off
or counterclaim.  If Borrower or Guarantor refuses to pay the Indemnified
Liability within thirty days after demand therefor (the “Presumptive Due Date”)
based upon a claim that the Bank materially breached a material term of the Loan
Papers or engaged in gross negligence or willful misconduct and the matter is
resolved without a Final Decision, then Borrower and Guarantor shall pay the
Indemnified Liabilities, plus interest at 10% per annum from the Presumptive Due
Date, within thirty days after such matter is resolved.  The agreements in this
Section 10.12 shall survive repayment of the Loan and all other amounts payable
hereunder.

 

Section 10.13                     Non-Application of Chapter 346 of Texas
Finance Code.

 

The provisions of Chapter 346 of the Texas Finance Code (V.T.C.A., Finance Code
§ 346, et.seq.) are specifically declared by the parties hereto not to be
applicable to this Agreement or any of the Loan Papers or to the transactions
contemplated hereby.

 

Section 10.14                     Participations.

 

The Bank may sell participations in all or a portion of the Bank’s rights and
obligations under this Agreement (including all or a portion of the Revolving
Loan owing to it) (each, a “Participation”) to one or more additional banks or
financial institutions, provided that, (i) the Borrower and Guarantor shall
continue to deal solely and directly with the Bank in connection with the Bank’s
rights and obligations under this Agreement, and (ii) the Bank shall notify
Borrower of the name of a proposed participant in advance of the sale of such
participation interest, and the Bank shall consider any objection by the
Borrower to a proposed participant.  After considering any proposed objection to
a participant, the Bank’s decision with regard to sell or not sell a
participation interest to a particular bank or financial institution shall be
final.  Notwithstanding anything contained in this Agreement to the contrary,
the Bank shall have

 

40

--------------------------------------------------------------------------------


 

no liability, obligation or responsibility to Borrower, Guarantor or any of the
other FC Entities in the event any participant fails to advance its prorata
share of any Advance request pursuant to this Agreement; provided that the
foregoing shall not affect the obligation, if any, of the Bank to advance up to
a maximum of $7,500,000 under the terms and conditions of this Agreement
(including, without limitation, Section 5.01(f)).

 

Section 10.15       USA PATRIOT Act.

 

The Bank hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of
Borrower and other information that will allow the Bank to identify Borrower in
accordance with the USA PATRIOT Act.

 

Section 10.16       Confidentiality.

 

Bank covenants and agrees that any information obtained by Bank pursuant to this
Agreement shall be held in confidence except that Bank may disclose such
information (i) to its officers, directors, employees, agents, counsel,
accountants, auditors, advisors or representatives who have a need to know such
information for purposes related to the negotiation, administration, performance
and enforcement of this Agreement and the Note, each of whom shall be advised of
the confidential nature of the information, (ii) to the extent such information
has become available to the public other than as a result of a disclosure by or
through Bank, (iii) to the extent such information was available to Bank in a
capacity other than as a lender on a nonconfidential basis prior to its
disclosure to Bank, (iv) with the consent of Borrower, (v) if Bank is compelled
to disclose such information by judicial or administrative process or, in the
written opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Authority, (vi) in connection with any
proceeding to enforce the terms of this Agreement or the Loan Papers, (vii) to
bank regulatory authorities in connection with any examination of the Bank or
application by the Bank, (viii) to actual or prospective assignees of Bank or
Persons proposed by Bank to become a lenders or loan participant under the
Agreement as may be permitted pursuant to this Agreement, or (vi) to the extent
Bank should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided that in each case, such recipient shall be advised of the
confidential nature of such information.

 

Section 10.17       Assignment by Bank; Addition of Lenders.

 

Bank may at any time assign an interest in the Note to one or more additional
banks or financial institutions, all or any part of its Loans and corresponding
Note, provided that, (i) the Borrower and Guarantor shall continue to deal
solely and directly with the Bank in connection with the Bank’s rights and
obligations under this Agreement,  and (ii) the Bank shall notify Borrower of
the name of a proposed assignee in advance of the sale of such interest, and the
Bank shall consider any objection to a proposed assignee.  After considering any
proposed objection to an assignee, the Bank’s decision with regard to sell or
not to assign an interest to a particular bank or financial institution shall be
final.  Notwithstanding anything contained in this Agreement to the contrary,
the Bank shall have no liability, obligation or responsibility to Borrower,
Guarantor or any of the other FC Entities in the event any assignee fails to
advance its prorata share of any Advance request pursuant to this Agreement;
provided that the foregoing shall not affect the obligation, if any, of the Bank
to advance up to a maximum of $7,500,000 under the terms and conditions of this
Agreement (including, without limitation, Section 5.01(f)).

 

41

--------------------------------------------------------------------------------


 

Section 10.18       NON-COVERED ENTITIES.

 

Notwithstanding any other provision of this Agreement, no provision of this
Agreement shall create any contractual security interest in the property of or
impose any contractual limitations upon FirstCity Commercial Corporation, a
Texas corporation, FH Partners LLC, a Texas limited liability company, FLBG
Corporation, a Texas corporation or any of their subsidiaries or other entities
identified on Exhibit P and no such Person shall be a FC Entity for any purpose
of this Agreement.  In addition, this Agreement shall not be applicable or refer
to FLBG2 Holdings LLC and no action, failure to act, omission or status of FLBG2
shall be the basis for any Default or Event of Default under this Agreement, nor
shall FLBG2 be a FC Entity.

 

Section 10.19       DTPA Waiver.

 

Borrower and Guarantor acknowledge and agree, on Borrower’s and Guarantor’s own
behalf and on behalf of any permitted assigns and successors hereafter, that the
DTPA is not applicable to this transaction.  Accordingly, Borrower’s and
Guarantor’s rights and remedies with respect to the transaction contemplated
under this Agreement and with respect to all acts or practices of the Bank,
past, present or future, in connection with such transaction, shall be governed
by legal principles other than the DTPA.  In furtherance thereof, Borrower and
Guarantor agree as follows:

 

(a)           Borrower and Guarantor represent that Borrower and Guarantor each
has the knowledge and experience in financial and business matters that enable
them to evaluate the merits and risks of the business transaction that is the
subject of this Agreement.  Borrower and Guarantor also represent that neither
Borrower nor Guarantor is in a significantly disparate bargaining position in
relation to the Bank.  Borrower and Guarantor have negotiated the loan documents
with the Bank at arm’s length and have willingly entered into the Loan Papers.

 

(b)           Borrower and Guarantor represent that (i) Borrower and Guarantor
have been represented by the firm of Haley & Olson, P.C., as legal counsel in
the transaction contemplated by this Agreement and (ii) such legal counsel was
not directly or indirectly identified, suggested or selected by the Bank or an
agent of Lender.

 

(c)           This Agreement relates to a transaction involving total
consideration by Borrower of more than $100,000.00 and does not involve
Borrower’s or Guarantor’s residence.

 

Borrower and Guarantor agree, on Borrower’s and Guarantor’s own behalf and on
behalf of Borrower’s and Guarantor’s permitted assigns and successors, that all
of Borrower’s and Guarantor’s rights and remedies under the DTPA are WAIVED AND
RELEASED, including specifically, without limitation, all rights and remedies
under the DTPA resulting from or arising out of any and all acts or practices of
Bank in connection with this transaction, whether such acts or practices occur
before or after the execution of this Agreement.

 

42

--------------------------------------------------------------------------------


 

In furtherance thereof, Borrower and Guarantor agree that by signing this
Agreement, Borrower and Guarantor and any permitted assigns and successors are
bound by the following waiver:

 

WAIVER OF CONSUMER RIGHTS.  BORROWER AND GUARANTOR HEREBY WAIVE THEIR RESPECTIVE
RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES — CONSUMER PROTECTION ACT,
SECTION 17.41 ET. SEQ. BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY OF
BORROWER’S AND GUARANTOR’S OWN SELECTION, BORROWER AND GUARANTOR VOLUNTARILY
CONSENT TO THIS WAIVER.

 

BORROWER AND GUARANTOR HAVE READ AND UNDERSTAND SECTION 10.19 HEREOF:

 

 

 

(Initials) (Borrower)

 

 

 

 

 

 

(Initials) (Guarantor)

 

 

 

[Signature page to follow]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
multiple counterparts, effective as of the date first above written.

 

 

BANK:

 

THE FIRST NATIONAL BANK

 

OF CENTRAL TEXAS

 

 

 

By:

 

 

 

Sloan Kuehl, Senior Vice President

 

 

 

BORROWER:

 

FC INVESTMENT HOLDINGS

 

CORPORATION

 

 

 

By:

 

 

 

James C. Holmes, Executive Vice

 

 

President

 

 

 

GUARANTOR:

 

FIRSTCITY FINANCIAL

 

CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

44

--------------------------------------------------------------------------------